 

Exhibit 10.1

 



Execution Version

 

Bank of America, N.A.

Merrill Lynch, Pierce,

Fenner & Smith Incorporated

214 North Tryon Street

Charlotte, North Carolina 28255

 Deutsche Bank AG New York Branch

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

 

April 4, 2017

 

Quaker Chemical Corporation

One Quaker Park, 901 E. Hector Street

Conshohocken, PA 19428-2380

 

Attention: Ms. Mary Dean Hall, Chief Financial Officer and Treasurer

 

Project Helios

Commitment Letter for $1.15 Billion Senior Secured Credit Facilities

 

Ladies and Gentlemen:

 

Quaker Chemical Corporation (“you” or the “Company”) has advised Bank of
America, N.A. (“Bank of America”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any of its designated affiliates, “MLPFS”), Deutsche Bank AG
New York Branch (“DBNY” and together with Bank of America, the “Initial Lenders”
and each individually an “Initial Lender”) and Deutsche Bank Securities Inc.
(“DBSI” and together with MLPFS, the “Lead Arrangers”, and the Initial Lenders,
MLPFS and DBSI, collectively, “we” and “us” or the “Commitment Parties”) that
you intend to consummate the Transactions (as described and defined in the
Transaction Description attached hereto as Exhibit A (the “Transaction
Description”)). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Transaction Description, the Summary of Terms
and Conditions attached hereto as Exhibit B (the “Term Sheet”) and the
Conditions Precedent to Closing Date attached hereto as Exhibit C (the
“Conditions Exhibit” and collectively, this commitment letter and all exhibits,
addendums and annexes attached hereto, the “Commitment Letter” and each
reference to the Commitment Letter shall include a reference to all such
exhibits, annexes and addenda attached hereto). You have also advised the
Commitment Parties that you intend to finance the Transactions and the ongoing
working capital and other general corporate purposes of the Company and its
subsidiaries after consummation of the Transactions with common stock of the
Company, cash on hand of the Company and the Senior Credit Facilities as
described in the Transaction Description (and that no debt financing other than
the Senior Credit Facilities will be required in connection with the
Transactions).

 

1.     Commitments, Engagements and Titles. In connection with the foregoing,
and subject solely to the satisfaction of the conditions precedent set forth in
the Conditions Exhibit:

 

(a)          The Initial Lenders are pleased to advise you of their commitments
to provide 100% of the aggregate principal amount of the Senior Credit
Facilities, with the several (and not joint) commitments of the Initial Lenders
being as set forth below (allocated pro rata among the Revolving Credit Facility
and the Term Loan Facilities):

 

 

 

 

Initial Lender  Share of
Senior Credit Facilities  Bank of America  $575,000,000.00  DBNY 
$575,000,000.00 

 

(b)          Bank of America is pleased to advise you of its willingness to act
as the sole administrative agent (in such capacity, the “Administrative Agent”)
for the Senior Credit Facilities.

 

(c)          Each of the Lead Arrangers (along with any Additional Arranger
appointed pursuant to paragraph 1(e) below) is pleased to advise you of its
willingness to act as a joint lead arranger and a joint bookrunner for the
Senior Credit Facilities to form a syndicate of financial institutions
(including the Initial Lenders) (collectively, the “Lenders”) in consultation
with you for the Senior Credit Facilities (it being understood that the
syndication of the Senior Credit Facilities shall be managed solely by the Lead
Arrangers, and not by any Additional Arranger). In connection therewith, (i)
MLPFS shall have “left” and “highest” placement in any and all marketing
materials or other documentation used in connection with the Senior Credit
Facilities, and shall hold the leading role and responsibilities conventionally
associated with such “left” and “highest” placement, including maintaining sole
physical books for the Senior Credit Facilities, (ii) DBSI shall have placement
to the immediate right of MLPFS and (iii) any Additional Arranger shall have
customary placement to the right of DBSI as determined by you and the Lead
Arrangers.

 

(d)          You hereby (i) engage Bank of America as sole and exclusive
Administrative Agent for the Senior Credit Facilities, (ii) engage the Lead
Arrangers and any Additional Arranger appointed in accordance with paragraph
1(e) below as the lead arrangers for the Senior Credit Facilities and (iii)
accept the several commitments of the Initial Lenders set forth in paragraph
1(a) above.

 

(e)          No additional agents, co-agents, arrangers or bookrunners will be
appointed and no other titles will be awarded unless the Lead Arrangers and you
shall so agree; provided, that on or prior to the date which is ten business
days after the date of this Commitment Letter, you will have the right to
appoint up to five additional institutions reasonably acceptable to the Lead
Arrangers to act as joint-arranger(s), bookrunner(s) and syndication agent(s) in
respect of Senior Credit Facilities (each, an “Additional Arranger”); provided
that total economics received by the Additional Arrangers shall not exceed 17.4%
of the total economics with respect to the Senior Credit Facilities reflected in
the Arranger Fee Letter (defined below), it being understood that, (a) each such
Additional Arranger’s (or its applicable affiliate’s) several commitment shall
be pro rata among the Senior Credit Facilities, (b) such Additional Arrangers
(or their affiliates) shall assume a proportion of the commitments with respect
to the Senior Credit Facilities that is equal to the proportion of the
underwriting fee under the Arranger Fee Letter allocated to such Additional
Arranger (or its affiliates), (c) no Additional Arranger (nor any affiliate
thereof) shall receive greater economics in respect of any Senior Credit
Facilities under the Arranger Fee Letter than that received by the Initial
Lenders and/or the Lead Arrangers, as applicable, (d) no compensation other than
as provided in this paragraph will be paid to any Additional Arranger in
connection with the Senior Credit Facilities unless you and we shall so agree,
(e) to the extent you appoint Additional Arrangers, the economics allocated
(pursuant to the Arranger Fee Letter) to, and the commitment amounts of, the
Initial Lenders and/or the Lead Arrangers, as applicable, in respect of the
Senior Credit Facilities will be permanently reduced on a pro rata basis between
Bank of America and DBNY and/or MLPFS and DBSI, as applicable, by the economics
under the Arranger Fee Letter allocated to, and the commitment amount of, such
Additional Arranger (or its affiliates), in each case upon the execution and
delivery by such Additional Arranger and you of customary joinder documentation
or an amended and restated version of this Commitment Letter and, thereafter,
each such Additional Arranger shall constitute an “Initial Lender” and a
“Commitment Party” (but not, for the avoidance of doubt, a “Lead Arranger”), as
applicable, under this Commitment Letter and under the Arranger Fee Letter. No
Additional Arranger shall have any rights in respect of the management of the
syndication of the Senior Credit Facilities.

 

 2 

 

 

2.     Syndication.

 

(a)          The Lead Arrangers intend to commence their syndication of the
Senior Credit Facilities promptly upon your acceptance of this Commitment Letter
and the Fee Letters (defined below). You agree, until the Syndication Assistance
Termination Date, to actively assist (and to cause your representatives and
advisors to actively assist, and to use your commercially reasonable efforts to
cause the Target to actively assist) the Lead Arrangers in achieving a
Successful Syndication (as defined in the Arranger Fee Letter). Such assistance
shall include your (i) providing, and causing your representatives and your
advisors to provide (and using your commercially reasonable efforts to cause the
Target and its representatives and advisors to provide), the Commitment Parties
and the other Lenders upon request with all information reasonably deemed
necessary by the Lead Arrangers to complete such syndication, (ii) assisting,
and causing your representatives and advisors to assist (and using your
commercially reasonable efforts to cause the Target and its representatives and
advisors to assist), in the preparation of customary confidential information
memoranda and other materials to be used in connection with the syndication of
the Senior Credit Facilities (collectively with the Term Sheet and any
additional summary of terms prepared for distribution to Public Lenders (as
defined below), the “Information Materials”), (iii) using your commercially
reasonable efforts to ensure that the syndication efforts of the Lead Arrangers
benefit materially from your existing banking and lending relationships and the
existing banking and lending relationships of the Target and its affiliates, and
(iv) making your officers and advisors, and using your commercially reasonable
efforts to make appropriate members of management of the Target, available at a
mutually convenient time to attend and make presentations regarding the business
and prospects of the Company, the Target and their subsidiaries and the
Transactions, as appropriate, at one or more meetings of prospective Lenders.
Notwithstanding anything to the contrary contained in this Commitment Letter or
either Fee Letter, but subject to (and without limiting) the conditions
expressly set forth in the Conditions Exhibit related to the “Marketing Period,”
neither your obligations to assist in efforts with respect to syndicating the
Senior Credit Facilities as provided herein, nor the completion of such
syndication, shall constitute a condition to the commitments hereunder or the
funding of the Senior Credit Facilities on the Closing Date.

 

(b)          It is understood and agreed that the Lead Arrangers will
exclusively manage and control all aspects of the syndication of the Senior
Credit Facilities in consultation with you, including decisions as to the
selection of prospective Lenders and any titles offered to proposed Lenders,
when commitments will be accepted and the final allocations of the commitments
among the Lenders. It is understood that no Lender or affiliate thereof
participating in the Senior Credit Facilities will receive compensation from
you, the Target, or any of your or their respective subsidiaries or affiliates
in order to obtain its consent or commitment, except on the terms contained
herein (including with respect to Additional Arrangers), in the Term Sheet and
in the Arranger Fee Letter unless approved in writing by the Lead Arrangers. It
is also understood and agreed that the distribution of the fees contemplated in
the Arranger Fee Letter among the Lenders will be at the sole and absolute
discretion of the Lead Arrangers.

 

 3 

 

 

(c)          Notwithstanding the right of the Lead Arrangers to syndicate the
Senior Credit Facilities and receive commitments with respect thereto, except in
the case of an assignment to an Additional Arranger (or its lending affiliate)
in accordance with this Commitment Letter, (i) the Commitment Parties (including
any Additional Arranger) shall not be relieved, released or novated from their
respective obligations hereunder, including their obligations to fund their
commitment to the Senior Credit Facilities on the Closing Date, in connection
with any syndication, assignment or participation of the Senior Credit
Facilities, including their respective several commitments in respect thereof as
set forth in paragraph 1(a) above, until after the initial funding of the Senior
Credit Facilities on the Closing Date and (ii) the Commitment Parties (including
any Additional Arranger) shall retain exclusive control over all rights and
obligations with respect to their respective commitments in respect of the
Senior Credit Facilities, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until the initial funding of
the Senior Credit Facilities on the Closing Date has occurred, in each case
unless you otherwise agree in writing (including, without limitation, pursuant
to any revised version of this Commitment Letter or an amendment or joinder
hereto to reflect the commitment or commitments of any institutions executed
pursuant to Section 1(e) above).

 

(d)          You agree that from the date of this Commitment Letter until the
Syndication Assistance Termination Date, neither you nor your affiliates will
undertake any competing offering, placement, arrangement or syndication of any
senior bank financing or debt securities, in each case without the prior written
consent of the Lead Arrangers, if any such financing, either individually or in
the aggregate, could reasonably be expected to impair in any material manner the
primary syndication of the Senior Credit Facilities. It is agreed that amending
the Existing Company Credit Agreement (as defined in Exhibit A hereto) to, among
other things extend the maturity date thereof, but not to increase the
commitments or the amount of loans available thereunder, shall not be deemed to
reasonably be expected to impair in any material manner the primary syndication
of the Senior Credit Facilities.

 

(e)          The provisions of this Section 2 shall remain in full force and
effect until the earliest of (i) 90 days following the Closing Date, (ii) the
completion of a Successful Syndication and (iii) the termination of this
Commitment Letter pursuant to Section 12 hereof other than as a result of the
occurrence of the Closing Date (the earliest of such dates the “Syndication
Assistance Termination Date”).

 

(f)          Notwithstanding the foregoing, the Lead Arrangers will not offer
the opportunity to acquire a commitment under the Senior Credit Facilities to
any entity that is an actual Competitor (to be defined in a mutually agreeable
manner but not to include any bona find debt funds) and is identified to us in
writing and by legal name prior to the date hereof or from time to time after
the later of (A) the Closing Date and (B) the Syndication Assistance Termination
Date (the “Disqualified Lenders”); provided that (i) the Disqualified Lenders
may not be updated after the date of this Commitment Letter until the later of
(A) the Closing Date and (B) the Syndication Assistance Termination Date, but
may be updated from time to time after the later of clauses (A) and (B) with
three business days prior notice and (ii) the list of Disqualified Lenders shall
be set forth on the Closing Date as a schedule to the Credit Agreement, and any
update thereto shall be provided to the Lenders (by posting on the Platform
(defined below) or otherwise) by the Company and/or the Administrative Agent
from time to time.

 

3.     Conditions.

 

(a)          The commitments and undertakings of the Commitment Parties
hereunder are subject solely to the satisfaction of the conditions precedent set
forth in the Conditions Exhibit.

 

 4 

 

 

(b)          Notwithstanding anything in this Commitment Letter, either Fee
Letter, the definitive documentation for the Senior Credit Facilities (the
“Facilities Documentation”) or any other letter agreement or other undertaking
concerning the financing of the Transactions to the contrary, (i) the only
representations relating to you, the Target and your respective subsidiaries and
businesses the accuracy of which shall be a condition to availability of the
Senior Credit Facilities on the Closing Date shall be (A) the representations
made by the Target and/or the Sellers, or any of their respective subsidiaries
or affiliates, with respect to the Target and its subsidiaries and affiliates in
the Purchase Agreement as are material to the interests of the Lenders, but only
to the extent that you or your applicable affiliates have the right to terminate
your and/or their obligations under the Purchase Agreement, or to decline to
consummate the Acquisition pursuant to the Purchase Agreement, as a result of a
breach of such representation in the Purchase Agreement, determined without
regard to whether any notice is required to be delivered by you, the Target or
any of your or their affiliates party to the Purchase Agreement (to such extent,
the “Specified Purchase Agreement Representations”), and (B) the Specified
Representations (as defined below) and (ii) the terms of the Facilities
Documentation shall be in a form such that they do not impair availability of
the Senior Credit Facilities on the Closing Date if the conditions set forth in
the Conditions Exhibit are satisfied or waived (it being understood that, to the
extent any Collateral is not provided, or the lien on any such Collateral is not
perfected, on the Closing Date under the Senior Credit Facilities after your and
your subsidiaries’ and affiliates’ respective use of commercially reasonable
efforts to do so, the provision of such Collateral or perfection of such lien
shall not constitute a condition precedent to the availability of the Senior
Credit Facilities on the Closing Date but shall be required to be provided (or
perfected) after the Closing Date within a customary time period for such
collateral to be mutually agreed by the Company and the Administrative Agent,
but in any event not more than 60 days after the Closing Date (unless otherwise
mutually agreed by the Company and the Administrative Agent)); provided that,
notwithstanding the foregoing, each of the following shall be required on the
Closing Date: (1) the execution and delivery of a guaranty agreement by each
Guarantor (in each case governed by the laws of a state of the U.S.) (2) the
execution and delivery of an appropriate security agreement or other granting
document by each Grantor (in each case governed by the laws of a state of the
U.S.), (3) the delivery of UCC financing statements with respect to each Grantor
(or an authorization permitting the Administrative Agent to file UCC financing
statements with respect to each such Grantor), (4) the delivery of short-form
security agreements with respect to each Grantor that owns registered U.S.
intellectual property for filing with the United States Patent and Trademark
Office or the United States Copyright Office (or an authorization permitting the
Administrative Agent to file such short-form security agreements with respect to
each such Grantor) and (5) the pledge and perfection by possession (including
the provision of an applicable stock power or similar instrument of transfer
under applicable U.S. law) of the security interest in the certificated equity
interests of each direct and indirect subsidiary of any Grantor (other than the
Target and its subsidiaries) that are required to be pledged as Collateral. For
purposes hereof, “Specified Representations” means the representations and
warranties set forth in the Facilities Documentation relating to (A) legal
existence of each of the Loan Parties and good standing of each of the Loan
Parties in their respective jurisdictions of organization, (B) power and
authority, due authorization, execution and delivery and enforceability, in each
case, relating to the Loan Parties’ entering into and performance of the
Financing Documentation, (C) no conflicts with or consents under the Loan
Parties’ organizational documents or applicable law, (D) solvency of the Company
and its subsidiaries on a consolidated basis on the Closing Date (giving effect
to the Transactions), (E) use of proceeds, (F) not engaging in the business of
purchasing/carrying margin stock, (G) status of the Loan Parties under the
Investment Company Act, (H) the PATRIOT Act, OFAC, FCPA and anti-corruption
laws, and (I) creation, validity and perfection of security interests in the
Collateral (except to the extent any such Collateral is not required to be
provided or perfected on the Closing Date pursuant to the provisions of the
preceding sentence). This paragraph, and the provisions contained herein, shall
be referred to as the “Limited Conditionality Provision.”

 

 5 

 

 

4.     Information.

 

(a)          You represent and warrant (it being understood that such
representation and warranty, to the extent made prior to the Closing Date, shall
be made with respect to the Target to your knowledge) that (i) all financial
projections and other forward-looking information concerning the Company and its
subsidiaries (including the Target) that have been or are hereafter made
available to the Commitment Parties or any of the Lenders by or on behalf of you
or the Target or any of your or their respective representatives in connection
with the Transactions (the “Projections”) have been or will be prepared in good
faith based upon assumptions believed by you to be reasonable at the time made
and at the time the related Projections are made available to any Commitment
Party or any Lender (it being understood that the Projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control, the Projections, by their nature, are inherently uncertain and no
assurances are being given that the results reflected in the Projections will be
achieved and actual results may differ from the Projections and such differences
may be material) and (ii) all information, other than Projections and other
information of a general economic or industry specific nature, that has been or
is hereafter made available to any of the Commitment Parties or any of the
Lenders by or on behalf of you or any of your subsidiaries or representatives
(including by the Target or any of its subsidiaries or representatives) in
connection with any aspect of the Transactions (the “Information”), when taken
as a whole, as and when furnished, is and will be complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading in light of the circumstances under which such
statements are made (after giving effect to all supplements and updates thereto
from time to time). You agree that if, at any time from the date hereof until
the later of the Closing Date and the Syndication Assistance Termination Date,
you become aware that any of the representations and warranties in the
immediately preceding sentence would be incorrect if the Information or
Projections were being made available, and such representations and warranties
were being made, at such later time, then reasonably promptly after becoming
aware thereof (but in no event later than the Closing Date or the Syndication
Assistance Termination Date, as applicable) you will make available to the
Commitment Parties such supplements to the Information and/or Projections (with
respect to the Target and its subsidiaries prior to the Closing Date, to your
knowledge) so that such representations and warranties in the immediately
preceding sentence are correct as of the time you make available such
supplemental Information and/or Projections. The provisions of the immediately
preceding sentence shall remain in full force and effect until the later of the
Closing Date and the occurrence of the Syndication Assistance Termination Date.
In issuing their commitments hereunder and in arranging and syndicating the
Senior Credit Facilities, you acknowledge that each of the Commitment Parties is
and will be using and relying on the Information and Projections without
independent verification thereof.

 

(b)          You acknowledge that the Lead Arrangers on your behalf will make
available Information Materials to the proposed syndicate of Lenders by posting
the Information Materials on IntraLinks, SyndTrak or another similar electronic
system (a “Platform”). In connection with the syndication of the Senior Credit
Facilities, unless you and the Lead Arrangers otherwise agree in writing, you
shall be under no obligation to provide Information Materials suitable for
distribution to any prospective Lender (each, a “Public Lender”) that has
personnel who do not wish to receive material non-public information (within the
meaning of the United States federal securities laws, “MNPI”) with respect to
the Company, the Target, their respective affiliates or any other entity, or the
respective securities of any of the foregoing. You agree, however, that the
Facilities Documentation will contain provisions concerning Information
Materials to be provided to Public Lenders and the absence of MNPI therefrom.
Prior to distribution of Information Materials to prospective Lenders, you shall
provide us with a customary letter authorizing the dissemination thereof.

 

 6 

 

 

5.     Expenses. By executing this Commitment Letter, you agree to promptly
reimburse Bank of America, DBNY and each of the Lead Arrangers from time to time
(or on the Closing Date, to the extent invoiced at least one business day (or
such shorter time as you may agree) prior to the Closing Date) for all
reasonable and documented out-of-pocket fees and expenses (including, but not
limited to, (a) the reasonable fees, disbursements and other charges of (i)
McGuireWoods LLP (or any other replacement counsel, if applicable, engaged by
Bank of America and MLPFS in lieu thereof), as primary counsel to Bank of
America and MLPFS (on behalf of the Commitment Parties), (ii) one reasonably
necessary firm of special and/or regulatory counsel retained by Bank of America
and MLPFS (on behalf of the Commitment Parties) in each applicable specialty or
regulatory area, if any, and (iii) one firm of local counsel retained by Bank of
America and MLPFS (on behalf of the Commitment Parties) in each applicable
jurisdiction (including each jurisdiction of each Foreign Designated Borrower
and of each Foreign Guarantor, if any), but not any other separate counsel and
(b) due diligence expenses) incurred in connection with the Senior Credit
Facilities, the syndication thereof and the preparation of the Facilities
Documentation, and with any other aspect of the Transactions and any of the
other transactions contemplated thereby, whether or not the transactions
contemplated hereunder are consummated or the Senior Credit Facilities are made
available or the Facilities Documentation is executed. You acknowledge that one
or more of the Commitment Parties may receive a benefit, including without
limitation, a discount, credit or other accommodation, from any of such counsel
based on the fees such counsel may receive on account of their relationship with
us including, without limitation, fees paid pursuant hereto.

 

6.     Indemnification. You agree to indemnify and hold harmless the Commitment
Parties, each of their respective affiliates and the respective partners,
officers, directors, employees, agents, trustees, administrators, managers,
advisors and other representatives of each of the foregoing (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable and documented fees,
out-of-pocket disbursements and other charges of counsel) that may be incurred
by or asserted or awarded against any Indemnified Party, in each case arising
out of or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (a) any aspect of the Transactions or any of
the other transactions contemplated hereby or thereby or (b) the Senior Credit
Facilities, or any use made or proposed to be made with the proceeds thereof
(any of the foregoing a “Proceeding”), except (A) to the extent such claim,
damage, loss, liability or expense is found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from (i) such Indemnified
Party’s gross negligence, bad faith or willful misconduct or (ii) such
Indemnified Party’s material breach of its obligations under this Commitment
Letter or (B) to the extent such Proceeding is solely between or among
Indemnified Parties, other than any Proceeding against any Commitment Party in
its respective capacity or in fulfilling its role as an administrative agent or
arranger or any similar role hereunder or under the Senior Credit Facilities,
and other than any Proceeding arising out of any act or omission by you or your
subsidiaries or affiliates (including the Target and its subsidiaries and
affiliates) or any of your or their respective officers, directors, employees,
agents, advisors or other representatives; provided that, in the case of legal
expenses, your obligations under this Section 6 shall be limited to the
reasonable fees, disbursements and other charges of one primary counsel, one
local counsel in each relevant jurisdiction (including each jurisdiction of each
Foreign Designated Borrower and of each Foreign Guarantor, if any), one
specialty counsel for each relevant specialty and, in the case where an actual
or perceived conflict exists and the relevant Indemnified Party notifies you in
advance in writing of the conflict and engages separate counsel, one additional
conflicts counsel for any such Indemnified Party. In the case of an
investigation, litigation or proceeding to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by you, the Target, any of your or its
respective subsidiaries, equityholders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not any aspect of the Transactions is consummated. You also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you or to your subsidiaries or (to the fullest
extent permitted by applicable law) to your affiliates, equityholders or
creditors arising out of, related to or in connection with any aspect of the
Transactions, except solely to you and then solely to the extent of direct, as
opposed to special, indirect, consequential or punitive, damages determined in a
final nonappealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct or
material breach of its obligations hereunder. The Commitment Parties agree that
you shall not have any liability (whether direct or indirect, in contract or
tort or otherwise) to them or to their respective subsidiaries arising out of,
related to or in connection with any aspect of the Transactions, except to the
extent of direct, as opposed to special, indirect, consequential or punitive,
damages; provided that this shall not limit your indemnity or reimbursement
obligation to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which an
Indemnified Party is otherwise entitled to indemnification hereunder.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
to the extent determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct or material breach of its obligations
hereunder. Notwithstanding the foregoing, you shall not be liable for any
settlement of any Proceeding effected without your written consent (which
consent shall not be unreasonably withheld, delayed or conditioned), but, if any
Proceeding is settled with your written consent, or if there is a final and
non-appealable judgment by a court of competent jurisdiction in any such
Proceeding, you agree to indemnify and hold harmless each Indemnified Party to
the extent and in the manner set forth above.  You shall not, without the prior
written consent of the affected Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened Proceeding in respect of which indemnity has been sought
hereunder by such Indemnified Party unless such settlement is in form and
substance reasonably satisfactory to such Indemnified Party.

 

 7 

 

 

7.     Confidentiality.

 

(a)          Each of this Commitment Letter, the arranger fee letter among you
and some or all of the Commitment Parties of even date herewith (the “Arranger
Fee Letter”) and the agent fee letter among you, Bank of America and MLPFS of
even date herewith (the “Agent Fee Letter” and together with the Arranger Fee
Letter, the “Fee Letters”), and the contents hereof and thereof are confidential
(with distribution or disclosure of each Fee Letter being limited to the parties
thereto, except as expressly provided below) and shall not be disclosed by you
in whole or in part to any person or entity without our prior written consent
except (a) to your directors, officers, attorneys, agents accountants and other
advisors (collectively, “Representatives”) in connection with the Transactions,
provided that each such person is advised of its obligation to retain such
information as confidential, (b) this Commitment Letter and the Arranger Fee
Letter may be disclosed to the Sellers and their advisors in connection with
their consideration of the Acquisition and the Transactions provided that (i)
any information relating to pricing, fees, expenses or “market flex” has been
redacted in a manner reasonably acceptable to the Lead Arrangers, and (ii) each
such person is advised of its obligation to retain such information as
confidential, (c) in any legal, judicial or administrative proceeding or as
otherwise required by law or regulation or as requested by a governmental
authority (in which case you agree, to the extent determined by you in good
faith to be permitted by law and reasonably practicable, to inform us promptly
in advance thereof), (d) this Commitment Letter and the existence and contents
of this Commitment Letter (but not either of the Fee Letters or the contents
thereof) may be disclosed in any syndication or other marketing materials in
connection with the Senior Credit Facilities (it being acknowledged that the
aggregate amount of the fees or other payments in the Fee Letters may be
included in projections and pro forma information and a generic disclosure of
aggregate sources and uses contained in such syndication and other marketing
materials), (e) this Commitment Letter and the existence and contents of this
Commitment Letter (but not either of the Fee Letters or the contents thereof)
may be disclosed to any prospective Lenders or prospective participants
(including any Additional Arranger or prospective Additional Arranger), (f) the
Arranger Fee Letter (but not the Agent Fee Letter or the contents thereof) and
the existence and contents of the Arranger Fee Letter may be disclosed to any
institution reasonably consented to by MLPFS prior to the disclosure thereof in
connection with the potential appointment of such institution as an Additional
Arranger pursuant to the terms hereof, (g) after your acceptance hereof, the
Commitment Letter may be filed with the Securities and Exchange Commission if
the same is recommended by your counsel and you may disclose it to any rating
agency and (h) you may disclose the aggregate amount of the fees in the Fee
Letters as part of projections, pro forma information, or generic disclosure of
sources and uses (but only to the extent aggregated with all other fees related
to the Transactions and not presented as an individual line item); provided that
with respect to clauses (d) through (h), such disclosure shall be permitted only
after your acceptance of this Commitment Letter and the Fee Letters in
accordance with Section 12 hereof.

 

 8 

 

 

(b)          Each of the Commitment Parties shall use all confidential
information provided to them by or on behalf of you hereunder solely for the
purpose of providing the services which are the subject of this Commitment
Letter in connection with the Transactions and shall treat confidentially all
such information; provided that (i) the Administrative Agent may disclose the
list of Disqualified Lenders on a confidential basis to all Lenders or potential
Lenders, and (ii) nothing herein shall prevent any Commitment Party from
disclosing any such information (A) to potential Lenders, participants assignees
or potential counterparties to any swap or derivative transaction relating to
the Company or its subsidiaries (after giving effect to the Transactions) or any
of their respective obligations, (B) in any pending legal, judicial or
administrative proceeding arising out of the Commitment Letter, the Fee Letters
or the Facilities Documentation or otherwise as required by applicable law, rule
or regulation or compulsory legal process (in which case such Commitment Party
agrees to the extent practicable and permitted by law, rule or regulation, to
inform you promptly thereof prior to such disclosure), (C) upon the request or
demand of any governmental agency or regulatory authority having (or purporting
to have) jurisdiction over any Commitment Party or any of its affiliates
(including, without limitation, bank and securities examiners and any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or upon the good faith determination by counsel that such
information should be disclosed in light of ongoing oversight or review of any
Commitment Party by any governmental or regulatory authority having jurisdiction
over such Commitment Party or its affiliates (in which case, such Commitment
Party agrees (except with respect to any audit or examination conducted by bank
accountants or any governmental bank or securities regulatory authority
exercising examination or regulatory authority) promptly to notify the Company,
in advance, thereof to the extent practicable and permitted by law, rule or
regulation), (D) to any Commitment Party’s affiliates and the partners,
directors, officers, employees, agents, advisors and other representatives of
such Commitment Party and its affiliates (collectively, “CP Representatives”) on
a “need-to-know” basis in connection with the Transactions and who are informed
of the confidential nature of such information and are directed by such
Commitment Party to keep such information confidential in a manner consistent
with the terms of this Commitment Letter (with each such Commitment Party, to
the extent within its control, responsible for such person’s compliance with
this paragraph), (E) to the extent such information becomes publicly available
other than by reason of improper disclosure by any Commitment Party (and the
relevant disclosing Commitment Party is aware of such improper disclosure) in
breach of this Commitment Letter, (F) for purposes of establishing a “due
diligence” defense, (G) to the extent that such information is or was received
by any Commitment Party or its CP Representatives from a third party that is not
known by such Commitment Party or such CP Representative to have disclosed such
information in violation of a confidentiality obligations owing to you, your
affiliates, Target or its affiliates, (H) to enforce its rights hereunder or
under any Fee Letter to which it is a party, (I) to the extent that such
information is independently developed by any Commitment Party or any of its CP
Representatives and (J) with your prior written consent; provided further that
the disclosure of any such information to any prospective Lenders, participants
or assignees or any direct or indirect counterparty to any swap or derivative
transaction referred to above shall be made subject to the acknowledgment and
acceptance by such prospective Lender, participant or assignee or direct or
indirect counterparty to any swap or derivative transaction that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
you and the Lead Arrangers including, without limitation, as agreed in any
Information Materials or other marketing materials) in accordance with the
standard syndication processes of the Lead Arrangers or customary market
standards for dissemination of such type of information, and in the event of any
electronic access through any Platform shall require “click through” or other
affirmative action on the part of the recipient to access such information and
acknowledge its confidentiality obligations in respect thereof. Notwithstanding
anything to the contrary herein, unless otherwise terminated earlier (including
pursuant to Section 9(a) below), the obligations of the Commitment Parties under
this paragraph shall terminate on the date that is one year from the date of
this Commitment Letter.

 

 9 

 

 

8.     Other Services.

 

(a)          You acknowledge that (i) the Administrative Agent currently is
acting as administrative agent and a lender under the Existing Company Credit
Agreement (in its capacity as the administrative agent and the lender, the
“Existing Agent”) and (ii) DBSI and/or one or more of its affiliates currently
is acting as a buy-side advisor to you in connection with the Acquisition (in
such capacity, the “Buy-Side Advisor”), and in each such case you acknowledge
that your and your affiliates’ rights and obligations under any other agreement
with any Commitment Party or any of its affiliates (including any agreement
related to acting as the Existing Agent or the Buy-Side Advisor) that currently
or hereafter may exist are, and shall be, separate and distinct from the rights
and obligations of the parties pursuant to this Commitment Letter, and none of
such rights and obligations under such other agreements shall be affected by any
Commitment Party’s (or its affiliates’) performance or lack of performance of
services hereunder.  You acknowledge that the Commitment Parties or their
respective affiliates may be providing financing or other services to parties
whose interests may conflict with yours. The Commitment Parties agree that they
will not furnish confidential information obtained from you to any of their
other customers and that they will treat confidential information relating to
you and your affiliates with the same degree of care as they treat their own
confidential information. The Commitment Parties further advise you that they
will not make available to you confidential information that they have obtained
or may obtain from any other customer. In connection with the services and
transactions contemplated hereby, you agree that the Commitment Parties are
permitted to access, use and share with any of their bank or non-bank
affiliates, agents, advisors (legal or otherwise) or representatives on a
need-to-know basis and subject to Section 7 above any information concerning
you, the Target or any of your or their respective affiliates that is or may
come into the possession of any Commitment Party or any of such affiliates.

 

(b)          In connection with all aspects of each transaction contemplated by
this Commitment Letter, you acknowledge and agree, and acknowledge your
affiliates’ understanding, that:  (i) (A) the Senior Credit Facilities and any
related arranging or other services described in this Commitment Letter are
arm’s-length commercial transactions between you and your affiliates, on the one
hand, and the Commitment Parties, on the other hand, (B) you have consulted your
own legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate, and (C) you are capable of evaluating, and you understand and
accept, the terms, risks and conditions of the transactions contemplated hereby;
(ii) (A) each Commitment Party has been, is, and will be acting solely as a
principal and, except as otherwise expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for you, any of your affiliates or any other person or entity and (B)
none of the Commitment Parties has any obligation to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (iii) the Commitment Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates.  To the fullest extent permitted by law, you hereby waive
and release any claims that you may have against any Commitment Party with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.

 

 10 

 

 

9.     Survival.

 

(a)          The provisions of Sections 5, 6, 7, 8, 9, 10 and 11 of this
Commitment Letter shall remain in full force and effect regardless of whether
any of the Facilities Documentation shall be executed and delivered, and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of any Commitment Party hereunder; provided that upon execution of
the Facilities Documentation for any of the Senior Credit Facilities, your
reimbursement and indemnification obligations hereunder, and your and our
confidentiality obligations hereunder (other than your confidentiality
obligations related to the disclosure of this Commitment Letter and either Fee
Letter), shall in each case, to the extent covered thereby, be superseded and
deemed replaced by the corresponding provisions contained in the applicable
Facilities Documentation for such Senior Credit Facilities.

 

(b)          In the event the Closing Date occurs prior to the occurrence of the
Syndication Assistance Termination Date, your obligations to assist in the
syndication of the Senior Credit Facilities set forth in Section 2 and the
representations and warranties and other provisions of Section 4 with respect to
the syndication of the Senior Credit Facilities shall remain in full force and
effect until the Syndication Assistance Termination Date.

 

10.   Governing Law; Jurisdiction; Waiver of Jury Trial; Etc. This Commitment
Letter and the Fee Letters shall be governed by, and construed in accordance
with, the laws of the State of New York; provided that (a) the interpretation of
the definition of Closing Date Material Adverse Effect and the determination of
whether there shall have occurred a Closing Date Material Adverse Effect, (b)
whether the Acquisition has been consummated as contemplated in the Purchase
Agreement and (c) whether the representations and warranties made by the Target
and/or the Sellers, or any of their respective subsidiaries or affiliates, with
respect to the Target and its subsidiaries and affiliates in the Purchase
Agreement are accurate and whether as a result of any inaccuracy thereof the
Company (or any of its applicable subsidiaries or affiliates) has the right to
terminate its obligations the Purchase Agreement, or to decline to consummate
the Acquisition shall, in each case in (a) through (c) above, be governed by and
construed in accordance with the governing law of the Purchase Agreement. Each
of you and each Commitment Party hereby irrevocably waives any and all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Commitment
Letter, either Fee Letter, the Transactions and the other transactions
contemplated hereby and thereby or the actions of any Commitment Party in the
negotiation, performance or enforcement hereof. Each of you and each Commitment
Party hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter and the transactions contemplated hereby
and thereby and irrevocably agrees that all claims in respect of any such suit,
action or proceeding may be heard and determined in any such court. Nothing in
this Commitment Letter or the Fee Letter shall affect any right that any
Commitment Party or any affiliate thereof may otherwise have to bring any claim,
action or proceeding relating to this Commitment Letter, either Fee Letter
and/or the transactions contemplated hereby and thereby in any court of
competent jurisdiction to the extent necessary or required as a matter of law to
assert such claim, action or proceeding against any assets of the Borrower or
any of its subsidiaries or enforce any judgment arising out of any such claim,
action or proceeding. Each of you and each Commitment Party agrees that service
of any process, summons, notice or document by registered mail addressed to you
shall be effective service of process against you for any suit, action or
proceeding relating to any such dispute. Each of you and each Commitment Party
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.

 

 11 

 

 

11.  Miscellaneous.

 

(a)          This Commitment Letter and the Fee Letters may each be executed in
counterparts which, taken together, shall constitute an original. Delivery of an
executed counterpart of this Commitment Letter or either Fee Letter by
telecopier, facsimile or other electronic imaging means including without
limitation, portable document format (PDF) shall be effective as delivery of a
manually executed counterpart thereof.

 

(b)          This Commitment Letter and the Fee Letters embody the entire
agreement and understanding among the Commitment Parties, you, and your and
their respective affiliates with respect to the Senior Credit Facilities and
supersede all prior agreements and understandings relating to the specific
matters hereof. However, please note that those matters that are not covered or
made clear herein, in the Term Sheet, in the other exhibits to this Commitment
Letter and/or in either Fee Letter are subject to mutual agreement of the
parties. No party has been authorized by any Commitment Party to make any oral
or written statements that are inconsistent with this Commitment Letter.

 

(c)          This Commitment Letter is not assignable by the parties hereto
(other than, with respect to the Commitment Parties, to an Additional Arranger)
without the prior written consent of the other parties hereto and is intended to
be solely for the benefit of the parties hereto and the Indemnified Parties;
provided that notwithstanding paragraph 2 of this Commitment Letter or any other
provision hereof to the contrary, the parties hereby agree that MLPFS may,
without notice to the Borrower or any other party to this Commitment Letter,
assign its rights and obligations under this Commitment Letter and/or either Fee
Letter to any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Commitment
Letter.

 

(d)          The Commitment Parties hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Act”), each of them is required to obtain, verify
and record information that identifies you (and the other Loan Parties), which
information includes your name and address and other information that will allow
the Commitment Parties to identify you in accordance with the Act.

 

(e)          Neither the Commitment Letter nor either Fee Letter may be amended,
or any provision hereof waived or modified, except in an instrument in writing
signed by you and by each Commitment Party that is party to the affected
document.

 

12.   Acceptance/Expiration of Commitments. This Commitment Letter and all
commitments and undertakings of the Commitment Parties hereunder will expire at
11:00 p.m. (New York City time) on April 4, 2017 unless you execute this
Commitment Letter and each Fee Letter and return them to the Commitment Parties
party thereto prior to that time (which may be by facsimile transmission or
.pdf), whereupon this Commitment Letter and the Fee Letters (each of which may
be signed in one or more counterparts) shall become binding and enforceable
agreements. Thereafter, all commitments and undertakings of the Commitment
Parties hereunder will expire on the earliest of (i) the one year anniversary of
the date hereof, unless the Closing Date occurs on or prior thereto, (ii) the
closing of the Acquisition without the use of the Senior Credit Facilities,
(iii) the date you or any of your affiliates announce, or inform in writing any
Commitment Party, that the Acquisition is not proceeding and (iv) the date the
Purchase Agreement terminates by its terms without the consummation of the
Acquisition (such earliest date, the “Outside Date”).

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 12 

 

 

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

  Very truly yours,       BANK OF AMERICA, N.A.         By: /s/ Kevin Dobosz    
Name: Kevin Dobosz     Title: Senior Vice President         MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED         By: /s/ Clay Hall     Name: Clay
Hall     Title: Director

 

Signature Pages

Quaker Chemical Corporation

Commitment Letter 2017

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH         By: /s/ Jackson Merchant     Name:
Jackson Merchant     Title: Managing Director         By: /s/ Michael Busam    
Name: Michael Busam     Title: Director         DEUTSCHE BANK SECURITIES INC.  
      By: /s/ Jackson Merchant     Name: Jackson Merchant     Title: Managing
Director         By: /s/ Michael Busam     Name: Michael Busam     Title:
Director

 

Signature Pages

Quaker Chemical Corporation

Commitment Letter 2017

 

 

 

 

Accepted and agreed to as of the date first above written:       QUAKER CHEMICAL
CORPORATION         By: /s/ Mary Dean Hall     Name: Mary Dean Hall     Title:
VP, CFO and Treasurer  

 

Signature Pages

Quaker Chemical Corporation

Commitment Letter 2017

 

 

 

  

Execution Version

 

EXHIBIT A

(to Commitment Letter dated as of April 4, 2017)

 

PROJECT HELIOS

QUAKER CHEMICAL CORPORATION

TRANSACTION DESCRIPTION

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached (the
“Commitment Letter”) or in the other Exhibits to the Commitment Letter. In the
case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit A shall be
determined by reference to the context in which it is used. All references to
“dollars” or “U.S. dollars” or “$” in the Commitment Letter or in any exhibit or
annex attached thereto shall mean the lawful currency of the United States of
America.

 

The Company intends to acquire (the “Acquisition”) 100% of the issued and
outstanding equity interests of a company previously identified to the
Commitment Parties (the “Target”) from the existing equity holders of the Target
(the “Sellers”) pursuant to a stock purchase agreement, so that, after giving
effect to the Acquisition, the Company owns 100% of the issued and outstanding
equity interests of the Target.

 

In connection with the foregoing, it is intended that:

 

1.The (a) Company will obtain (i) a $575 million aggregate principal amount
senior secured term loan facility in U.S. dollars described in Exhibit B to the
Commitment Letter (the “U.S. Dollar Term Loan Facility”), and (ii) a
$400 million aggregate principal amount revolving credit facility described in
Exhibit B to the Commitment Letter (the “Revolving Credit Facility”), and (b)
Dutch Borrower will obtain a senior secured term loan facility in Euros in an
aggregate principal amount equal to an equivalent of $175 million, as further
described in Exhibit B to the Commitment Letter (the “Euro Term Loan Facility”
and, collectively with the U.S. Dollar Term Loan Facility, the “Term Loan
Facilities” and the Term Loan Facilities collectively with the Revolving Credit
Facility, the “Senior Credit Facilities”).

 

2.On the Closing Date, the Company and, as applicable, the Dutch Borrower will
use a portion of the proceeds of the Term Loan Facilities and a portion of the
Revolving Credit Facility, subject to the limitations set forth in Exhibit B,
shares of capital stock of the Company and cash on hand (a) to repay in full all
existing indebtedness of the Company and its subsidiaries (including all
obligations and commitments under the Existing Company Credit Agreement (defined
below)) and all indebtedness of the Target and its subsidiaries (including the
Existing Target Credit Facilities (defined below)), but excluding certain
immaterial indebtedness to be agreed, and all commitments to extend credit under
all such indebtedness will be terminated and any security interests and
guarantees in connection therewith shall be terminated and/or released and all
letters of credit terminated (other than those grandfathered into, backstopped
by or cash collateralized under the Senior Credit Facilities) (collectively, the
“Refinancing”), (b) to pay the consideration for the Acquisition to the Sellers
in accordance with the Purchase Agreement and (c) to pay the fees and expenses
incurred in connection with the Transactions. The “Existing Company Credit
Agreement” means that certain Amended and Restated Credit Agreement dated as of
June 14, 2013 by and among the Company, certain subsidiaries of the Company, the
Administrative Agent (as administrative agent thereunder), and the lenders and
other parties party thereto (as amended through the date of the Commitment
Letter). The “Existing Target Credit Facilities” means (a) that certain First
Lien Credit Agreement, dated as of December 20, 2012, among GH Holdings Inc.,
HII Holding Corporation, GH International Inc., Houghton Europe B.V., the
Lenders, and Royal Bank of Canada, as U.S. Administrative Agent and U.S.
Collateral Agent, RBC Europe Limited, as administrative agent and as collateral
agent, RBC Capital Markets, as Syndication Agent, RBC Capital Markets and
Deutsche Bank Securities Inc., as Co-Documentation Agents, RBC Capital Markets,
Deutsche Bank Securities Inc. and UBS Securities LLC, as Joint Lead Arrangers,
and RBC Capital Markets, Deutsche Bank Securities Inc. and UBS Securities LLC,
as Joint Bookrunners, as amended prior to the date hereof, and (b) that certain
Second Lien Credit Agreement, dated as of December 20, 2012, among GH Holdings
Inc., HII Holding Corporation, the Lenders party hereto, and Royal Bank of
Canada, as Administrative Agent and Collateral Agent, RBC Capital Markets, as
Syndication Agent, RBC Capital Markets and Deutsche Bank Securities Inc., as Co-
Documentation Agents, RBC Capital Markets, Deutsche Bank Securities Inc. and UBS
Securities LLC, as Joint Lead Arrangers and RBC Capital Markets, Deutsche Bank
Securities Inc. and UBS Securities LLC, as Joint Bookrunners, as amended prior
to the date hereof.

 

The transactions described above are collectively referred to as the
“Transactions”.

 

 Exhibit A-1 

 

 

EXHIBIT B

(to Commitment Letter dated as of April 4, 2017)

 

SUMMARY OF TERMS AND CONDITIONS

PROJECT HELIOS

QUAKER CHEMICAL CORPORATION

$1.15 BILLION SENIOR SECURED CREDIT FACILITIES

 

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter or in the other Exhibits to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Exhibit B shall
be determined by reference to the context in which it is used.

 



Company: Quaker Chemical Corporation, a Pennsylvania corporation (the
“Company”).

 

Borrowers: The Company, the Foreign Designated Borrowers (defined below) and the
Domestic Designated Borrowers (defined below) (collectively, the
“Borrowers”).  The Company and the Domestic Designated Borrowers will be jointly
and severally liable for all obligations of all Borrowers.  The Foreign
Designated Borrowers will be jointly and severally liable for the obligations of
each Foreign Designated Borrower, but not for the obligations of the Company and
the Domestic Designated Borrowers.  The Company shall serve as the agent for
each Borrower in connection with all notices and actions required under the
Facilities Documentation.

 

Domestic Designated Borrowers: After the Closing Date, the Company (with the
consent of the Administrative Agent) may appoint one or more wholly-owned
domestic restricted subsidiaries as co-borrowers under the Revolving Credit
Facility, on customary terms and conditions pursuant to the Facilities
Documentation (the “Domestic Designated Borrowers”).  There shall be no Domestic
Designated Borrowers on the Closing Date.

 

Foreign Designated Borrowers: Quaker Chemical B.V. and Quaker Chemical Europe
B.V., each a corporation organized under the laws of the Netherlands and wholly
owned (indirectly) by the Company (together, the “Dutch Borrower”) shall be the
borrower under the Euro Term Loan Facility on the Closing Date, and shall be a
co-borrower under the Revolving Credit Facility, all pursuant to the Facilities
Documentation.  In addition, after the Closing Date, the Company (with the
consent of the Administrative Agent and, other than in the case of a subsidiary
organized under the laws of the Netherlands, each Lender with a commitment to
the Revolving Credit Facility) may appoint one or more additional wholly-owned
foreign restricted subsidiaries as co-borrowers under the Revolving Credit
Facility, on customary terms and conditions pursuant to the Facilities
Documentation (such foreign co-borrowers, along with the Dutch Borrower, the
“Foreign Designated Borrowers” and together with the Domestic Designated
Borrowers, the “Designated Borrowers”).  The Dutch Borrower shall be the only
Foreign Designated Borrower and the only Designated Borrower on the Closing
Date.



 

 Exhibit B-1 

 

 

Domestic Guarantors: (i) The obligations of the Company and the Domestic
Designated Borrowers under the Senior Credit Facilities, (ii) any treasury
management agreements of a Loan Party with a Lender (or any affiliate thereof)
and designated as secured obligations by the Company and (iii) interest
protection or other hedging arrangements entered into by the Company or any
other Loan Party with a Lender (or any affiliate thereof) and designated by the
Company as secured obligations, will each be guaranteed by (a) the Company and
each Domestic Designated Borrower, and (b) each existing and future direct and
indirect Material Domestic Subsidiary (defined below) of the Company (other than
any foreign subsidiary holding company or any domestic subsidiary that is a
direct or indirect subsidiary of a foreign subsidiary) (collectively, the
“Domestic Guarantors”).  All guarantees will be guarantees of payment and not of
collection.         “Material Domestic Subsidiary” means each wholly-owned
domestic subsidiary of the Company (including G.H. Holdings Inc., a Delaware
corporation and its domestic subsidiaries) that individually represents greater
than or equal to either (a) 5% of the consolidated total assets of the Company
and its domestic subsidiaries or (b) 5% of the EBITDA of the Company and its
domestic subsidiaries; provided that in any event the Material Domestic
Subsidiaries, the Domestic Designated Borrowers and the Company on a combined
basis shall represent at least 85% of the consolidated total assets and EBITDA
of the Company and its domestic subsidiaries. EBITDA and total assets shall be
determined on a pro forma basis after giving effect to the Acquisition.  The
determination of which subsidiaries constitute Material Domestic Subsidiaries
shall be at closing and thereafter only on an annual basis in connection with
the delivery of the audited financial statements or upon the consummation of any
material acquisition.     Foreign Guarantors: The obligations of the Foreign
Designated Borrowers under the Senior Credit Facilities, and any treasury
management, interest protection or other hedging arrangements entered into by
the Company or a foreign subsidiary of the Company with a Lender (or any
affiliate thereof), will each be guaranteed by (a) each Borrower, (b) each
Domestic Guarantor and (c) existing and future direct and indirect Material
Foreign Subsidiary (defined below) of the Company (collectively, the “Foreign
Guarantors” and together with the Domestic Guarantors, the “Guarantors” and the
Guarantors together with the Borrowers, the “Loan Parties”).  For the avoidance
of doubt, the Facilities Documentation will not require (a) any foreign
subsidiary of the Company or (b) any domestic subsidiary of the Company,
substantially all of the assets of which consist of the equity of foreign
subsidiaries, to provide a guarantee of any obligation of the Company or any of
its domestic subsidiaries under the Senior Credit Facilities or under any
treasury management, interest protection or other hedging arrangements.  All
guarantees will be guarantees of payment and not of collection.  

 

 Exhibit B-2 

 

 

  “Material Foreign Subsidiary” means each wholly-owned foreign subsidiary of
the Company that individually represents greater than or equal to either (a) 10%
of the total assets of the Company and its subsidiaries on a consolidated basis
or (b) 10% of the EBITDA of the Company and its subsidiaries on a consolidated
basis; provided that (i) in the event the Company and the Administrative Agent
agree that the provision of a guarantee by any foreign subsidiary is impractical
or legally unobtainable, or the cost thereof is likely to exceed the benefit,
such foreign subsidiary may be excluded (with appropriate substitutions in other
jurisdictions to the extent agreed in lieu thereof) and (ii) no subsidiary
organized under the laws of China will be a Material Foreign Subsidiary
regardless of assets or EBITDA. EBITDA and total assets shall be determined on a
pro forma basis after giving effect to the Acquisition.  The determination of
which subsidiaries constitute Material Foreign Subsidiaries shall be at closing
and thereafter only on an annual basis in connection with the delivery of the
audited financial statements or upon the consummation of any material
acquisition.

 

Administrative and Collateral Agent: Bank of America, N.A. (“Bank of America”)
will act as sole administrative and collateral agent for the Senior Credit
Facilities (the “Administrative Agent”).

 

Syndication Agents: Deutsche Bank Securities Inc. (“DBSI”) will act as
syndication agent for the Senior Credit Facilities.  

 

Joint Lead Arrangers and  Joint Bookrunners: Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any of its designated affiliates) (“MLPFS”), DBSI
(collectively with MLPFS, the “Lead Arrangers” and each a “Lead Arranger”) and,
as applicable, certain additional lead arrangers appointed by the Company and
reasonably acceptable to the Lead Arrangers pursuant to the Commitment Letter.

 

Lenders: Bank of America, Deutsche Bank AG New York Branch and other banks,
financial institutions and institutional lenders (other than Disqualified
Lenders) acceptable to the Lead Arrangers and the Administrative Agent selected
in consultation with the Company (collectively, the “Lenders”).

 

Senior Credit Facilities: An aggregate principal amount of $1.15 billion will be
available through the following facilities:       U.S. Dollar Term Loan
Facility:  a $575 million five-year Term Loan Facility, all of which will be
drawn by the Company in U.S dollars on the Closing Date (as defined below).

 

 Exhibit B-3 

 

 

  Euro Term Loan Facility:  a $175 million equivalent five-year Term Loan
Facility, all of which will be drawn by either or both of the Dutch Borrowers,
as directed by the Company in a borrowing notice delivered prior to the Closing
Date, in Euros on the Closing Date.       Revolving Credit Facility:  a $400
million Revolving Credit Facility, available in U.S. dollars or Alternative
Currencies (defined below) from time to time on or after the Closing Date until
the fifth anniversary of the Closing Date, which will include (a) a $50 million
sublimit for the issuance of standby and commercial letters of credit in U.S.
dollars only for the account of the Company and/or its subsidiaries (each a
“Letter of Credit”) and (b) a $60 million sublimit for swingline loans to be
made in U.S. dollars and Euros (each a “Swingline Loan”).  The entire Revolving
Credit Facility shall be available for loans to Designated Borrowers and for
loans (other than Swingline Loans) in Alternative Currencies.         Letters of
Credit will be issued by Bank of America (in such capacity, the “Fronting Bank”)
and Swingline Loans may be made available by Bank of America and/or one or more
branches or affiliates of Bank of America to be determined, and each of the
Lenders under the Revolving Credit Facility will purchase an irrevocable and
unconditional participation in each Letter of Credit and each Swingline Loan.  
      Notwithstanding the foregoing, on the Closing Date no more than $275
million of loans and letters of credit may be made or issued (or in the case of
letters of credit under the Existing Company Credit Agreement, continued under
the Facilities Documentation) under the Revolving Credit Facility.     Swingline
Option: Swingline Loans may be made available in U.S. dollars and Euros only, in
an aggregate amount not exceeding $60 million and in minimum amounts of
$100,000.  Swingline Loans denominated in U.S. dollars will be made available by
Bank of America on a same day basis. Swingline Loans denominated in Euros will
be made available to any Foreign Designated Borrower organized under the laws of
the Netherlands or another European country by Bank of America Merrill Lynch
International, or one or more other branches or affiliates of Bank of America to
be determined, on a same day basis, in each case subject to notice by a local
time on such day in New York (with respect to U.S. dollars) or London (with
respect to Euros) to be determined.  The applicable Borrower must repay each
Swingline Loan in full no later than ten (10) business days after such loan is
made; provided, however, Swingline Loans may be repaid with proceeds of new
Swingline Loans.     Multicurrency Option: Multicurrency borrowings under the
Revolving Credit Facility will be available in each of Euro, Sterling, Yen,
Canadian Dollars, Mexican Pesos and Australian Dollars (together with any other
currencies acceptable to the Administrative Agent and the Revolving Credit
Lenders, the “Alternative Currencies”).  Multicurrency loans will be available
on four business days’ notice to the Administrative Agent (or five business
days’ notice in the case of certain designated currencies requiring additional
notice).

 

 Exhibit B-4 

 

 

  Loan fundings and payments in respect of non-U.S. dollar loans will be made in
the applicable foreign currency.         In the case of loans denominated in
Alternative Currencies (including the Euro Term Loan Facility), Bank of America
will at periodic intervals, and may, at its discretion, at other times,
recalculate the aggregate exposure under such loans denominated in Alternative
Currencies and outstanding under the Revolving Credit Facility and the Euro Term
Loan Facility at any time to account for fluctuations in exchange rates
affecting the currencies in which any such non-U.S. dollar loans are
denominated.  All calculations by Bank of America of foreign currency
equivalents will be based on its spot foreign exchange rates.  If, as a result
of any such recalculation, the aggregate exposure under loans outstanding under
the Revolving Credit Facility exceeds an amount equal to 105% of the aggregate
commitment under the Revolving Credit Facility at such time, the Borrowers will
prepay loans in the amount necessary to eliminate such excess.     Restricted
Subsidiaries: The Facilities Documentation will contain provisions pursuant to
which, subject to limitations to be agreed (including limitations on
investments), the Company will be permitted after the Closing Date to designate
any existing or subsequently acquired or organized subsidiary (and its
subsidiaries) as an “unrestricted subsidiary” and subsequently re-designate any
such unrestricted subsidiary as a restricted subsidiary; provided that (a)
before and after giving effect to such designation, no event of default shall
have occurred and be continuing, (b) after giving effect to such designation,
the Company shall be in pro forma compliance with the Financial Covenants
(defined below) as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements are required to be delivered, (c) no
unrestricted subsidiary, once re-designated as a restricted subsidiary, may
thereafter again be designated as an unrestricted subsidiary and (d) the Company
and its restricted subsidiaries shall at the time of the designation, represent,
on a combined basis (and without taking into account the assets or EBITDA (to be
defined in the Facilities Documentation) of any unrestricted subsidiary or the
value of any investment therein), at least 90% of the consolidated total assets
and at least 90% of the EBITDA of the Company and its
subsidiaries.  Unrestricted subsidiaries will not be subject to the
representations and warranties, affirmative or negative covenants or event of
default provisions of the Facilities Documentation and the results of operations
and indebtedness of unrestricted subsidiaries will not be taken into account for
purposes of determining any financial ratio or covenant (including the Financial
Covenants) contained in the Facilities Documentation.

 

 Exhibit B-5 

 

 

Incremental Facilities: After the Closing Date, the Company will be permitted
(a) to add one or more incremental term loan facilities to the Senior Credit
Facilities and/or increase any Term Loan Facility (each, an “Incremental Term
Loan Facility” and the commitments in respect thereof the “Incremental Term Loan
Commitments”) and/or (b) to increase the Revolving Credit Facility (the
“Incremental Revolving Increases”, and together with the Incremental Term Loan
Facilities, the “Incremental Facilities”; and the commitments in respect thereof
are referred to as the “Incremental Revolving Commitments”, and together with
the Incremental Term Loan Commitments, the “Incremental Commitments”) in an
aggregate principal amount for all such Incremental Facilities not to exceed
$200 million (each of which shall be in a minimum principal amount of $25
million), provided that:

 

(i)no Lender will be required or otherwise obligated to provide any portion of
such Incremental Facility;

 

(ii)no default or event of default exists immediately prior to or after giving
effect thereto, provided that in the case of an Incremental Term Loan Facility
being used (in whole or in part) to consummate any acquisition of all or
substantially all of a person or line of business where all or a portion of the
purchase price thereof is being financed, but the consummation of which is not
conditioned on the availability of financing (a “Limited Condition
Acquisition”), then at the election of the Company and with the consent of the
Administrative Agent and the lenders providing such Incremental Facility, such
condition may be measured on the date of entering into of the definitive
documentation for such Limited Condition Acquisition, provided further that in
no event shall any payment or bankruptcy event of default exist immediately
prior to or after giving effect to such Incremental Facility and such Limited
Condition Acquisition;

 

(iii)the Company is in compliance, on a pro forma basis after giving effect to
the incurrence of any such Incremental Facility (and assuming that the
commitments under such Incremental Facility are fully drawn) and any permitted
acquisition, refinancing of debt or other event giving rise to a pro forma
adjustment, with the Financial Covenants; provided that in the case of an
Incremental Term Loan Facility being used (in whole or in part) to consummate a
Limited Condition Acquisition, then at the election of the Company and with the
consent of the Administrative Agent and the lenders providing such Incremental
Term Loan Facility, such compliance may be measured on the date of entering into
of the definitive documentation for such Limited Condition Acquisition; provided
further that upon such an election by the Company, on any date of measurement of
any of the Financial Covenants for any purpose after such date (and prior to the
earlier of (i) the consummation of such Limited Condition Acquisition or (ii)
the termination of the definitive agreement for such Limited Condition
Acquisition without the consummation thereof), the requisite Financial Covenant
levels shall be required to be satisfied both by taking into account, and
without taking into account, such Limited Condition Acquisition and such
Incremental Term Loan Facility;

 

 Exhibit B-6 

 

 

(iv)the maturity date of any such Incremental Term Loan Facility shall be no
earlier than the maturity date of any Term Loan Facility and the weighted
average life of such Incremental Term Loan Facility shall be no shorter than the
then remaining weighted average life of any Term Loan Facility;

 

(v)the interest rate margins and (subject to clause (iv)) amortization schedule
applicable to any Incremental Term Loan Facility shall be determined by the
Company and the lenders thereunder;

 

(vi)the other terms and documentation in respect of any Incremental Term Loan
Facility, to the extent not consistent with the applicable Term Loan Facility,
will be reasonably satisfactory to the Administrative Agent, the Company and the
lenders providing such Incremental Term Loan Facility, provided that in no event
shall the covenants, defaults and similar non-economic provisions applicable to
any Incremental Term Loan Facility, taken as a whole, (x) be more restrictive
than the corresponding terms set forth in the then existing Facilities
Documentation (except to the extent either (A) applicable to the all of the
Senior Credit Facilities or (B) only applicable after the latest maturity date
of the other tranches of the Senior Credit Facilities then in effect) or (y)
contravene any of the terms of the then existing Facilities Documentation;

 

(vii)each Incremental Revolving Increase shall have the same terms and be
pursuant to the same documentation as the Revolving Credit Facility;

 

(viii)any such Incremental Facility shall have the same guarantees and be
secured only by the Collateral (defined below) on an equal priority basis with
the relevant Senior Credit Facilities;

 

(ix)any prepayments of Incremental Term Loan Facilities shall be applied no
greater than ratably with the then existing Term Loan Facilities; and

 

(x)all representations and warranties in the Facilities Documentation shall be
true and correct in all material respects (or, with respect to those modified by
materiality standards, in all respects) on and as of the date of incurrence of
any Incremental Facility (or, with respect to any representations and warranties
that expressly refer to an earlier date, as of such earlier date); provided that
in the case of an Incremental Term Loan Facility being used (in whole or in
part) to consummate a Limited Condition Acquisition, then (at the election of
the Company) the Administrative Agent and the lenders providing an Incremental
Term Loan Facility may elect to limit the representations and warranties the
accuracy of which are a condition precedent to the effectiveness of such
Incremental Term Loan Facility in a customary “SunGard” manner for limited
conditionality acquisitions, provided further that in such a case, on the date
of, and as a condition to, the entering into of the definitive documentation for
such Limited Condition Acquisition all representations and warranties in the
loan documentation shall be true and correct in all material respects on and as
of such date (or, with respect to any representations and warranties that
expressly refer to an earlier date, as of such earlier date).

 

 Exhibit B-7 

 

 

  The Company may seek commitments in respect of the Incremental Facilities from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and from additional banks, financial
institutions and other institutional lenders or investors who will become
Lenders in connection therewith (“Additional Lenders”); provided that the
Administrative Agent shall have consent rights (not to be unreasonably withheld
or delayed) with respect to such Additional Lender, if such consent would be
required for an assignment of loans or commitments, as applicable, to such
Additional Lender.     Purpose: The proceeds of (i) the Term Loan Facilities
shall be used on the Closing Date to finance in part the Transactions and (ii)
up to $275 million of the Revolving Credit Facility shall be used on the Closing
Date to finance in part the Transactions and to issue Letters of Credit (or
permit Letters of Credit outstanding under the Existing Company Credit Agreement
to be rolled over into the Revolving Credit Facility) and (iii) the Revolving
Credit Facility shall be used after the Closing Date to provide ongoing working
capital and for other general corporate purposes of the Company and its
subsidiaries including, without limitation, permitted acquisitions and
restricted payments.     Closing Date: The date of the satisfaction of the
conditions in the Conditions Exhibit and the initial funding under the Senior
Credit Facilities, to occur on or before the Outside Date (the “Closing Date”).
    Interest Rates: As set forth in Addendum I to this Exhibit B.     Maturity:
Each Term Loan Facility shall be subject to repayment according to the Scheduled
Amortization (defined below), with the final payment of all amounts outstanding
under each Term Loan Facility, plus accrued interest, being due five years after
the Closing Date, subject to customary amend and extend provisions as provided
below.       The Revolving Credit Facility shall terminate and all amounts
outstanding thereunder shall be due and payable in full five years after the
Closing Date.

 

 Exhibit B-8 

 

 

Scheduled Amortization/ Availability: Revolving Credit Facility:  Loans under
the Revolving Credit Facility may be made after the Closing Date on a revolving
basis up to the full amount of the Revolving Credit Facility and Letters of
Credit may be issued up to the sublimit for Letters of Credit.

 

  Term Loan Facilities:  Each Term Loan Facility will be subject to quarterly
amortization of principal on the third business day after the last day of each
March, June, September and December (commencing with the third business day
after the last day of the first fiscal quarter immediately after the fiscal
quarter in which the Closing Date occurs), in an amount equal to the following
percentages of the initial principal amount of each such Term Loan Facility
advanced on the Closing Date (with applicable adjustments for voluntary and
mandatory prepayments and Incremental Facilities) (the “Scheduled
Amortization”):

 

Fiscal Quarter Payment Date   Percentage       First eight fiscal quarter
payment dates after the Closing Date   1.25%       Next four fiscal quarter
payment dates   1.875%       Next eight fiscal quarter payment dates   2.50%    
  Maturity Date   All remaining principal amounts

 

Mandatory Prepayments and Commitment Reductions: In addition to the amortization
set forth above, the following shall be applied to the prepayment of the Senior
Credit Facilities:

 

  (a) 100% of the net cash proceeds, in each case, in excess of $20 million in
the aggregate in any fiscal year, of all asset sales, insurance and condemnation
recoveries and other asset dispositions (excluding sales of inventory in the
ordinary course of business and other exceptions to be agreed upon) by the
Company or any of its subsidiaries, subject to reinvestment provisions (which
will include the right to reinvest in other assets within 365 days) and baskets
to be mutually agreed upon.       (b) 100% of the net cash proceeds of the
issuance or incurrence of debt (other than any debt permitted to be issued or
incurred pursuant to the terms of the Facilities Documentation) by the Company
or any of its subsidiaries.       Each such prepayment shall be applied (a)
first, to the Term Loan Facilities, pro rata among them, and to the principal
installments thereof in direct order of maturity for the next four immediately
succeeding amortization payments and thereafter to the remaining amortization
payments (including the payment on the maturity date) on a pro rata basis and
(b) second, to the Revolving Credit Facility (without any permanent reduction of
the commitments thereunder).

 

 Exhibit B-9 

 

 

  Notwithstanding the foregoing, there will be no requirement to make any
prepayment where the Company or any of its subsidiaries would reasonably be
expected to suffer material adverse tax consequences in the reasonable
determination of the Company as a result of repatriating or upstreaming cash, or
as a result of the obligation to repatriate or upstream cash, to make such
prepayments (including the imposition of withholding taxes). Further, if any
payment would be due on a date that would cause the Borrowers to suffer breakage
payments, the due date shall, at the request of the Company, be extended to the
next business day when no such breakage payments shall be due; provided that the
due date shall not, in any event, be extended more than 30 days beyond the
initial due date.

 

Optional Prepayments and Commitment Reductions: The Senior Credit Facilities may
be prepaid in whole or in part at any time without premium or penalty, subject
to reimbursement of the Lenders’ breakage and redeployment costs in the case of
prepayment of LIBOR borrowings.  Each such prepayment of the Term Loan
Facilities shall be applied to the applicable Term Loan Facility, and to the
principal installments of any such Term Loan Facility, in each case as the
Company shall direct.  The unutilized portion of the commitments under the
Senior Credit Facilities may be irrevocably reduced or terminated by the Company
at any time without penalty.

 

Security: Each domestic Loan Party (each a “Grantor”) shall grant the
Administrative Agent and the Lenders valid and perfected first priority (subject
to certain exceptions to be set forth in the Facilities Documentation) liens and
security interests in all of the following (collectively, the “Collateral”):

 

(a)All present and future shares of capital stock of (or other ownership or
profit interests in) each of its present and future subsidiaries (limited, in
the case of each subsidiary of any U.S. entity that is a “controlled foreign
corporation” under Section 957 of the Internal Revenue Code, to a pledge of 65%
of the capital stock of each such controlled foreign corporation.

 

(b)All present and future intercompany debt owing to any Grantor.

 

(c)All of the present and future personal property and assets of each Grantor,
including, but not limited to, machinery and equipment, inventory and other
goods, accounts receivable, leaseholds, fixtures, bank accounts, general
intangibles, financial assets, investment property, license rights, patents,
trademarks, tradenames, copyrights, chattel paper, insurance proceeds, contract
rights, hedge agreements, documents, instruments, indemnification rights, tax
refunds and cash.

 

 Exhibit B-10 

 

 

(d)All proceeds and products of the property and assets described in clauses
(a), (b) and (c) above.

 

The Security shall ratably secure the relevant Grantor’s obligations in respect
of the Senior Credit Facilities (including its guarantee obligations) and, as
more fully described above, treasury management, interest protection or other
hedging arrangements entered into with a Lender (or an affiliate thereof).

 

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property; (ii) any leasehold interests in real
property; (iii) motor vehicles and other assets subject to certificates of
title, in each case, to the extent a lien thereon cannot be perfected by filing
a UCC financing statement (or its equivalent in any applicable jurisdiction);
(iv) pledges and security interests prohibited by applicable law, rule or
regulation applicable to such Grantor after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code (or its equivalent in
any applicable jurisdiction), other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code (or its equivalent in any applicable jurisdiction) notwithstanding such
prohibition; (v) equity interests in any person other than subsidiaries directly
held by a Grantor but specifically excluding equity in non-wholly owned
subsidiaries or joint ventures to the extent prohibited by the applicable
organizational documents or joint venture agreements; (vi) any lease, license or
other agreement to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or create a right of
termination in favor of any other party thereto (other than the Company or any
subsidiary thereof), in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of the Uniform Commercial Code (or its equivalent in any applicable
jurisdiction) and other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the Uniform Commercial Code (or its
equivalent in any applicable jurisdiction) notwithstanding such prohibition;
(vii) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby (in each case,
except to the extent such prohibition is unenforceable after giving effect to
the applicable anti-assignment provisions of the Uniform Commercial Code (or its
equivalent in any applicable jurisdiction) and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code (or its equivalent in any applicable jurisdiction)
notwithstanding such prohibition); (viii) “intent-to-use” trademark applications
filed in the United States Patent and Trademark Office, unless and until
acceptable evidence of use of the trademark has been filed with and accepted by
the United States Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (15 U.S.C. 1051, et seq.), to the extent that
granting a lien in such trademark application prior to such filing would
adversely affect the enforceability or validity of such trademark application;
(ix) any equity interests in a public company to the extent the grant thereof,
after giving effect to applicable safe-harbors and other exceptions, would
violate applicable U.S. margin regulations; (x) assets to the extent a security
interest in such assets would result in material adverse tax consequences
(including, without limitation (and without regard to materiality in the case of
Section 956 of the IRS Code), as a result of the operation of Section 956 of the
IRS Code or any similar law or regulation in any applicable jurisdiction) or
material adverse regulatory consequences, in each case, as reasonably determined
by the Company; (xi) any payroll accounts, employee wage and benefit accounts,
tax accounts, escrow accounts, or fiduciary or trust accounts; (xii) any cash
collateral for third parties or assets subject to a purchase money security
interest or other permitted lien in favor of a third party to the extent such
lien is a permitted lien and the underlying third party agreement prohibits
other liens on such assets; and (xiii) other exceptions to be mutually agreed
upon. The Collateral may also exclude those assets as to which the
Administrative Agent and the Company reasonably agree in writing that the cost
of obtaining such a security interest or perfection thereof is excessive in
relation to the benefit to the Lenders of the security to be afforded thereby
(the foregoing described in the previous two sentences are collectively referred
to as the “Excluded Assets”).

 

 Exhibit B-11 

 

 

  In addition, (a) Grantors shall only be required to use commercially
reasonable efforts (in each case, upon the request of the Administrative Agent)
to obtain control agreements or control or similar arrangements with respect to
(i) deposit accounts (other than accounts with an average daily balance below an
amount to be agreed, with respect to which no control agreements shall be
required) the perfection of which is governed by the laws of United States and
that are not held with a Lender or an affiliate of a Lender or (ii) securities
accounts not held with a Lender or an affiliate of a Lender (in each case, with
certain other exceptions to be agreed), and (b) no security documents shall be
required other than those governed by the laws of the United States or any state
thereof or the District of Columbia.

 

Release of Collateral and Reinstatement of Collateral: If at any time the
Borrower makes a request therefor, pursuant to a certification in form
reasonably satisfactory to the Administrative Agent, and (a) either (i) the
Consolidated Net Leverage Ratio of the Company and its restricted subsidiaries
(A) as of the last day of the two most recently ended fiscal quarters for which
a compliance certificate and financial statements have been delivered and (B) as
of such date of request, on a pro forma basis, are each less than 2.00 to 1.00
or (ii) a Ratings Release Trigger Event shall have occurred, and (b) no default
or event of default shall have occurred and be continuing as of the date of such
request, then at the Company’s and its subsidiaries’ sole cost and expense, the
Administrative Agent shall (and the Lenders shall authorize the Administrative
Agent to) release the liens on the Collateral (a “Collateral Release”).  In any
event, at such time as the obligations under the credit agreement and loan
documents are paid in full (other than indemnities and expense reimbursement
obligations for which no demand has been made and other than letters of credit
that are cash collateralized) and the Lenders have no commitment to extend
further credit thereunder, all of the collateral shall be released regardless of
whether there remain treasury management obligations or hedging arrangements.

 



 Exhibit B-12 

 

 

  A “Ratings Release Trigger Event” shall be deemed to have occurred while two
of the following have occurred and are continuing: (A) the corporate family
rating from Moody’s Investors Service, Inc. (together with its successors,
“Moody’s”) is Baa3 or better (with a stable outlook or better), (B) the
corporate rating from Standard & Poor’s Ratings Services (together with its
successors, “S&P”) is BBB- or better (with a stable outlook or better) or (C)
the corporate rating from Fitch Ratings Inc. (together with its successors,
“Fitch”) is BBB- or better (with a stable outlook or better).         Promptly
after the occurrence of a Collateral Reinstatement Event (defined below), at the
Company’s and its subsidiaries’ sole cost and expense, the Loan Parties that are
required to be Grantors (and any applicable pledged subsidiary) will take such
actions as are reasonably requested by the Administrative Agent to provide to
the Administrative Agent, for the benefit of the Lenders and the other secured
parties, valid and perfected first priority (subject to certain exceptions to be
set forth in the Facilities Documentation) liens and security interests in the
assets that are required to constitute Collateral.         “Collateral
Reinstatement Event” means the occurrence of both of the following clauses (a)
and (b):       (a) either (i) the Consolidated Net Leverage Ratio of the Company
and its restricted subsidiaries as of the last day of the two most recently
ended fiscal quarters for which a compliance certificate and financial
statements have been delivered is greater than or equal to 2.50 to 1.00 at any
time after the occurrence of any Collateral Release, or (ii) the Consolidated
Net Leverage Ratio in connection with a pro forma compliance certificate for any
purpose other than a quarterly compliance certificate (including the making of
acquisitions and/or the proposed incurrence of an Incremental Facility or
otherwise) is greater than or equal to 3.00 to 1.00 at any time after the
occurrence of any Collateral Release, and       (b) the occurrence of two of the
three of the following events: (i) the corporate family rating from Moody’s is
Ba1 or below, or no corporate family rating is provided by Moody’s, (ii) the
corporate rating from S&P is BB+ or below or no corporate rating is provided by
S&P or (iii) the corporate rating from Fitch is BB+ or below or no corporate
rating is provided by Fitch.

 



 Exhibit B-13 

 

 

  If in connection with any requirement to satisfy a pro forma compliance test
under the Facilities Documentation (including in connection with the designation
of any restricted subsidiary, any incurrence of an Incremental Facility, any
investment or restricted payment basket, or otherwise) a Collateral
Reinstatement Event shall be occurring upon, or as a result of, such transaction
being consummated, the provisions in this paragraph regarding the granting and
perfection of liens on assets required to constitute Collateral shall be an
express condition precedent to any such transaction.

 

Conditions Precedent to Closing: The availability of the initial borrowing and
other extensions of credit under the Senior Credit Facilities on the Closing
Date will be subject solely to the applicable conditions set forth in the
Conditions Exhibit.

 

Conditions Precedent to All Extensions of Credit After Closing Date: Each
extension of credit under the Senior Credit Facilities after the Closing Date
will be subject to the receipt of a customary borrowing notice and the
satisfaction of the following conditions precedent:  (i) all of the
representations and warranties in the Facilities Documentation shall be true and
correct in all material respects (or if qualified by materiality or material
adverse effect, in all respects) as of the date of such extension of credit,
(ii) no event of default under the Senior Credit Facilities or incipient default
shall have occurred and be continuing or would result from such extension of
credit, (iii) in the case of a multicurrency credit extension under the
Revolving Credit Facility, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls that would make it impracticable for such
credit extension to be denominated in the relevant currency and (iv) in the case
of a loan to a subsidiary intended to be Designated Borrower, such Designated
Borrower shall have satisfied all requirements under the Facilities
Documentation to constitute a Designated Borrower.

 

Representations and Warranties: The following representations and warranties
applicable to the Company and its restricted subsidiaries (subject, in certain
cases, to exceptions and qualifications to be agreed in the Facilities
Documentation): (i) legal existence, qualification and power; (ii) due
authorization and no contravention of law, material contracts or organizational
documents; (iii) governmental and third party approvals and consents; (iv)
enforceability; (v) accuracy and completeness of specified financial statements
and other information and no Material Adverse Effect; (vi) no material
litigation; (vii) no default; (viii) ownership of property; including disclosure
of liens, properties, leases and investments; (ix) insurance matters; (x)
environmental matters; (xi) taxpayer identification number, other identifying
information; (xii) tax matters; (xiii) ERISA compliance; (xiv) identification of
subsidiaries, equity interests and Loan Parties; (xv) use of proceeds and not
engaging in business of purchasing/carrying margin stock; (xvi) status under
Investment Company Act; (xvii) accuracy of disclosure; (xviii) compliance with
laws; (xix) intellectual property, licenses, etc.; (xx) solvency; (xxi) labor
matters; (xxii) collateral documents; (xxiii) PATRIOT Act, OFAC, anti-corruption
laws; (xxiv) no Loan Party is an EEA Financial Institution (to be defined in the
Facilities Documentation); and (xxv) representations as to foreign obligors.

 



 Exhibit B-14 

 

 

Covenants: The following affirmative, negative and financial covenants
applicable to the Company and its restricted subsidiaries (subject, in certain
cases, to exceptions, qualifications and baskets to be agreed in the Facilities
Documentation):

 

(a)Affirmative Covenants - (i) delivery of financial statements, budgets and
forecasts; (ii) delivery of certificates and other information; (iii) delivery
of notices (including of any default, material adverse condition, litigation or
ERISA event); (iv) payment of obligations and taxes; (v) preservation of
existence; (vi) maintenance of properties; (vii) maintenance of insurance;
(viii) compliance with laws and material contracts; (ix) maintenance of books
and records; (x) inspection rights; (xi) use of proceeds; (xii) covenant to
guarantee obligations, give security (including in connection with a Collateral
Reinstatement Event and with respect to Guarantors and Collateral not provided,
or with respect to which certain items are not provided (including officer’s
certificates and opinions) on the Closing Date); (xiii) compliance with
environmental laws; (xiv) approvals and authorizations; (xv) further assurances;
(xvi) anti-corruption laws; (xvii) designation as senior debt; and (xviii)
interest rate hedging.

 

(b)Negative Covenants - Restrictions on (i) liens; (ii) indebtedness, (including
guarantees of indebtedness), provided that the Company shall be permitted to
raise unsecured debt in the public market; (iii) investments (including loans
and advances); (iv) mergers and other fundamental changes; (v) sales and other
dispositions of property or assets; (vi) payments of dividends and other
distributions and making of share repurchases (provided that (x) dividends may
be paid, and share repurchases may be made, by the Company in an annual amount
not to exceed the greater of $50 million and 20% of consolidated EBITDA for the
immediately preceding four-quarter period so long as there is no event of
default and none would be caused thereby and (y) dividends, distributions and
share repurchases may be made on an unlimited basis so long as the pro forma
Consolidated Net Leverage Ratio (giving effect thereto, any indebtedness
incurred in connection therewith and any other applicable pro forma adjustments)
is less than 2.0 to 1.0 and there is no event of default and none would be
caused thereby); (vii) changes in the nature of business; (viii) transactions
with affiliates; (ix) burdensome agreements; (x) use of proceeds; (xi)
amendments of organizational documents; (xii) changes in fiscal year or in
accounting policies or reporting practices; (xiii) prepayments of subordinated
indebtedness; (xiv) modification or termination of documents related to
subordinated indebtedness; (xv) sale and leaseback transactions; (xvi) OFAC and
other sanctions; and (xvii) FCPA and other anti-corruption laws.

 



 Exhibit B-15 

 

 

(c)Financial Covenants - The following (the “Financial Covenants”):

 

·Consolidated Interest Coverage Ratio (ratio of Consolidated EBITDA to interest
payments, with financial definitions to be agreed) not to be less than 3.00 to
1.00.

 

·Consolidated Net Leverage Ratio (ratio of (x) Consolidated Funded Indebtedness
less domestic unrestricted cash less 60% of unrestricted cash held by foreign
restricted subsidiaries to (y) Consolidated EBITDA, with financial definitions
to be agreed) not to be greater than 4.25 to 1.00, with stepdowns to be agreed.

 

  Each of the ratios referred to above will be calculated as of the last day of
each fiscal quarter of the Company on a consolidated basis for each consecutive
four fiscal quarter period.     Interest Rate Protection: The Borrowers shall
obtain interest rate protection in form and with parties acceptable to the
Administrative Agent for a notional amount equal to 25% of the aggregate
principal amount of the Term Loan Facilities for a period of three years
following the Closing Date and otherwise on terms to be agreed in the Facilities
Documentation.

 

Events of Default: Usual and customary in transactions of this type, including,
without limitation, the following (with such grace periods and materiality
thresholds to be determined), which apply in certain cases only to the Company
and its Significant Subsidiaries (to be defined in the Facilities
Documentation):  (i) nonpayment in the required currency of principal, interest,
fees or other amounts; (ii) failure to perform or observe covenants set forth in
the Facilities Documentation within a specified period of time, where customary
and appropriate, after such failure; (iii) any representation or warranty
proving to have been incorrect in any material respect, or in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in any respect, when made or confirmed; (iv) cross-default to other indebtedness
in an amount to be agreed; (v) bankruptcy and insolvency defaults (with grace
period for involuntary proceedings); (vi) inability to pay debts; (vii) monetary
judgment defaults in an amount to be agreed and material nonmonetary judgment
defaults; (viii) customary ERISA defaults; (ix) actual or asserted invalidity or
impairment of any of the Facilities Documentation; (x) any security interest in
any material portion of the Collateral shall cease to be enforceable and of the
same priority purported to be created thereby; (xi) change of control of the
Company.

 



 Exhibit B-16 

 

 

EU Bail-In: The Facilities Documentation shall contain a customary
acknowledgement and consent to Bail-In of EEA Financial Institutions (each to be
defined in the Facilities Documentation).

 

Assignments and Participations: Revolving Credit Facility Assignments:  Subject
to the consents described below (which consents will not be unreasonably
withheld or delayed), each Lender will be permitted to make assignments to other
financial institutions in respect of the Revolving Credit Facility in a minimum
amount equal to $5 million.       Term Loan Facilities Assignments:  Subject to
the consents described below (which consents will not be unreasonably withheld
or delayed), each Lender will be permitted to make assignments to other
financial institutions in respect of any Term Loan Facility in a minimum amount
equal to $1 million.  The Definitive Documentation shall contain customary
borrower buy back provisions for the Term Loan Facilities up to an amount to be
determined, which shall include, without limitation that such loans be cancelled
immediately upon assignment, the Revolving Credit Facility not be used to
consummate such buy backs, the Borrower shall provide a “no MNPI” representation
at the time of the buy back and no Event of Default shall have occurred and be
continuing or would result from such buy back.       Consents:  The consent of
the Company (which consent shall be deemed to have been provided in the event
the Company shall not have objected within seven business days of receiving
notice of such proposed assignment) will be required unless (i) an Event of
Default has occurred and is continuing, (ii) the assignment is to a Lender, an
affiliate of a Lender or an Approved Fund (as such term shall be defined in the
Facilities Documentation) or (iii) such assignment is made prior to the
Syndication Assistance Termination Date in connection with the initial
syndication of the Senior Credit Facilities.  The consent of the Administrative
Agent will be required for any assignment (i) in respect of the Revolving Credit
Facility or an unfunded commitment under any Term Loan Facility to an entity
that is not a Lender with a commitment in respect of the applicable facility, an
affiliate of such Lender or an Approved Fund in respect of such Lender or (ii)
of any outstanding term loan to an entity that is not a Lender, an affiliate of
a Lender or an Approved Fund.  The consent of the Fronting Bank and the lender
of any Swingline Loan will be required for any assignment under the Revolving
Credit Facility.       Assignments Generally:  An assignment fee in the amount
of $3,500 will be charged with respect to each assignment unless waived by the
Administrative Agent in its sole discretion.  Each Lender will also have the
right, without consent of the Company or the Administrative Agent, to assign as
security all or part of its rights under the Facilities Documentation to any
Federal Reserve Bank.

 



 Exhibit B-17 

 

 

  Participations:  Lenders will be permitted to sell participations with voting
rights limited to significant matters such as changes in amount, rate, extension
of maturity date, releases of all or substantially all of the Collateral or all
or substantially all of the value of the guaranty of the Borrowers’ obligations
made by the Guarantors, or the release of the Company as guarantor of the
obligations of the Designated Borrowers.       Disqualified Lenders:  So long as
the list of Disqualified Lenders (the “DQ Lender List”) is disclosed to all
Lenders, assignments and participations to Disqualified Lenders shall not be
permitted without the consent of the Borrower (it being acknowledged and agreed
that the Administrative Agent shall be permitted to disclose the list of
Disqualified Lenders to all Lenders and potential assignees); provided that in
no event shall the Administrative Agent have any liability with respect to the
contents, maintenance or distribution of the DQ Lender List, or any assignment
to a Disqualified Lender.  Notwithstanding the foregoing, (a) in no event shall
the Administrative Agent be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof or of the Facilities Documentation relating to Disqualified
Lenders or the DQ Lender List and (b) without limiting the generality of the
foregoing clause (a), the Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any ‎Disqualified Lender.  
  Waivers and Amendments: Amendments and waivers of the provisions of the loan
agreement and other Facilities Documentation will require the approval of
Lenders holding loans and commitments representing more than 50% of the
aggregate amount of the loans and commitments under the Senior Credit Facilities
(the “Required Lenders”), except that (a) the consent of each Initial Lender
shall be required with respect to the waiver of certain conditions precedent to
the initial credit extension under the Senior Credit Facilities (subject to the
provisions of the Commitment Letter relating to assignments prior to the Closing
Date); (b) the consent of each Lender shall be required with respect to (i) the
amendment of certain of the pro rata sharing provisions, (ii) the amendment of
the voting percentages of the Lenders, (iii) except in connection with the
Collateral Release provided above, the release of all or substantially all of
the Collateral securing the Senior Credit Facilities, (iv) the release of all or
substantially all of the value of the guaranty of the Borrowers’ obligations
made by the Guarantors and (v) the release of the Company as guarantor of the
obligations of the Designated Borrowers; (c) the consent of each Lender affected
thereby shall be required with respect to (i) increases or extensions in the
commitment of such Lender, (ii) reductions of principal, interest or fees of
such Lender, and (iii) extensions of scheduled maturities or times for payment
to such Lender; and (d) the consent of the Lenders holding more than 50% of the
loans and commitments under the applicable facility shall be required with
respect to certain other matters.  The Facilities Documentation shall contain
customary “amend and extend” provisions. The Borrower and the Administrative
Agent, with notice to the Lenders, shall be entitled to enter into amendments to
cure any ambiguity, defect or inconsistency in the documents.

 



 Exhibit B-18 

 

 

Indemnification: The Loan Parties will indemnify and hold harmless the
Administrative Agent, each Commitment Party, each other agent, each Lender, each
of their respective affiliates and each of their respective partners, officers,
directors, employees, agents, trustees, administrators, managers, advisors and
other representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (a) the
execution or delivery of any Facilities Documentation or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder, the consummation of the Senior Credit
Facilities or any of the other Transactions or, in the case of the
Administrative Agent (and any sub-agent thereof) and its related parties only,
the administration of the Facilities Documentation, (b) any loan or Letter of
Credit or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of hazardous materials on or from any property owned
or operated by the Company or any of its subsidiaries, or any environmental
liability related in any way to the Company or any of its subsidiaries, or (d)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any other Loan
Party, and regardless of whether any Indemnified Party is a party thereto,
except to the extent such claim, damage, loss, liability or expense is found in
a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from (i) such Indemnified Party’s gross negligence or willful
misconduct or (ii) such Indemnified Party’s material breach of its obligations
 under the Facilities Documentation; provided that, in the case of legal
expenses, the Loan Parties’ obligations hereunder shall be limited to the
reasonable fees, disbursements and other charges of one primary counsel, one
local counsel in each relevant jurisdiction (including each jurisdiction of each
Foreign Designated Borrower and of each Foreign Guarantor), one reasonably
necessary specialty counsel for each relevant specialty and one or more
additional counsel if one or more conflicts of interest, or perceived conflicts
of interest, arise.  

 



 Exhibit B-19 

 

 

Governing Law: State of New York.

 

Fees and Expenses: As set forth in Addendum I to this Exhibit B.

 

Counsel to The Administrative agent: McGuireWoods LLP.

 

Defaulting Lenders: The Facilities Documentation shall contain customary
provisions relating to “defaulting” Lenders (including, without limitation,
provisions relating to providing cash collateral to support Letters of Credit
and swingline loans, the suspension of voting rights and rights to receive
interest and fees, and assignment of commitments or loans of such Lenders).

 

Other: Each of the parties shall (i) waive its right to a trial by jury and (ii)
submit to New York jurisdiction.  The Facilities Documentation will contain
customary increased cost, withholding tax, capital adequacy and yield protection
provisions.

 

 Exhibit B-20 

 

 

Addendum I to Exhibit B

 

Pricing, Fees and Expenses

 

Interest Rates: The interest rates per annum applicable to the Senior Credit
Facilities (other than in respect of Swingline Loans) will be, at the option of
the Company, (a) the Eurocurrency Rate (to be defined in the Facilities
Documentation with respect to the applicable currency, and which shall not in
any event be less than 0%) plus the Applicable Margin (defined below) or, (b)
for borrowings in U.S. dollars, the Base Rate (to be defined as the highest of
(i) the Federal Funds Rate plus ½ of 1%, (ii) the Bank of America prime rate and
(iii) LIBOR for U.S. dollars (which shall in no event be less than 0%) plus
1.00%) plus the Applicable Margin.  “Applicable Margin” means (a) from the
Closing Date until the delivery of financial statements for the first full
fiscal quarter after the fiscal quarter in which the Closing Date occurs, 2.00%
per annum, in the case of Eurocurrency Rate loans, and 1.00% per annum, in the
case of Base Rate loans, and (b) thereafter, a percentage per annum to be
determined in accordance with the Pricing Grid (defined below).  Each Swingline
Loan denominated in U.S. dollars shall bear interest at the Base Rate plus the
Applicable Margin for Base Rate loans under the Revolving Credit Facility.  Each
Swingline Loan denominated in Euros shall bear interest at a customary rate of
interest for such advances to be determined.       The Company (on behalf of the
applicable Borrower) may select interest periods of one, two, three or six
months for Eurocurrency Rate loans or, upon consent of all of the Lenders under
the applicable facility, such other period that is twelve months or less,
subject to availability.  Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.       During the
continuance of any default under the Facilities Documentation, the Applicable
Margin on obligations owing under the loan documentation shall increase by 2%
per annum (subject, in all cases other than a default in the payment of
principal when due, to the request of the Required Lenders).

 

Commitment Fee: Commencing on the Closing Date, a commitment fee of (a) until
the delivery of financial statements for the first full fiscal quarter after the
fiscal quarter in which the Closing Date occurs, 0.30% per annum, and (b)
thereafter, a percentage per annum determined in accordance with the Pricing
Grid shall be payable on the actual daily unused portions of the Revolving
Credit Facility.  Such fee shall be payable quarterly in arrears, commencing on
the first quarterly payment date to occur after the Closing Date.  Swingline
Loans will not be considered utilization of the Revolving Credit Facility for
purposes of this calculation.

 

 Exhibit B-21 

 

 

Letter of Credit Fees: Letter of Credit fees shall be payable on the maximum
amount available to be drawn under each Letter of Credit at a rate per annum
equal to the Applicable Margin from time to time applicable to Revolving Credit
Eurocurrency Rate loans.  Such fees will be (a) payable quarterly in arrears,
commencing on the first quarterly payment date to occur after the Closing Date,
and (b) shared proportionately by the Lenders under the Revolving Credit
Facility.  In addition, a fronting fee shall be payable to the Fronting Bank for
its own account, in an amount to be mutually agreed.

 

Pricing Grid: The Applicable Margin, the commitment fee rate and the letter of
credit fee rate shall be determined in accordance with the following pricing
grid based on the Consolidated Net Leverage Ratio (the “Pricing Grid”),
commencing with the date of delivery of the financial statements for the first
full fiscal quarter of the Company after the fiscal quarter in which the Closing
Date occurs:

 

Consolidated Net
Leverage Ratio  Applicable
Margin for
Base Rate
Loans   Applicable
Margin for
Eurocurrency
Rate Loans /
Letter of
Credit Fee
Rate   Commitment
Fee Rate  > 3.75 to 1.00   1.25%   2.25%   0.35% < 3.75 to 1.00 but > 3.25 to
1.00   1.00%   2.00%   0.30% < 3.25 to 1.00 but > 2.25 to 1.00   0.75%   1.75% 
 0.30% < 2.25 to 1.00 but > 1.50 to 1.00   0.50%   1.50%   0.25% < 1.50 to 1.00 
 0.25%   1.25%   0.20%

 

Calculation of Interest and Fees: Other than calculations in respect of the Base
Rate (which shall be made on the basis of actual number of days elapsed in a
365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360 day year.

 

Cost and Yield Protection: Customary for transactions and facilities of this
type, including, without limitation, in respect of breakage or redeployment
costs incurred in connection with prepayments, changes in capital adequacy and
capital requirements or their interpretation, illegality, unavailability,
reserves without proration or offset and payments free and clear of withholding
or other taxes (subject to customary limitations).

 

 Exhibit B-22 

 

 

Expenses: The Company will pay all reasonable costs and expenses of the
Administrative Agent and the Commitment Parties associated with the preparation,
due diligence, administration, syndication and closing of all Facilities
Documentation, including, without limitation, the legal fees of counsel to the
Administrative Agent and the Lead Arrangers (limited to one primary counsel,
reasonably necessary specialty counsel, if any, and reasonably necessary local
counsel in each relevant local jurisdiction (which may be a single local counsel
in multiple jurisdictions as applicable, and shall in any event include each
jurisdiction of each Foreign Designated Borrower and of each Foreign Guarantor,
if any)), regardless of whether or not the Senior Credit Facilities are
closed.  The Company will also pay the expenses of the Administrative Agent and
each Lender in connection with the enforcement of any of the Facilities
Documentation.

 

 Exhibit B-23 

 

 

EXHIBIT C

(to Commitment Letter dated as of April 4, 2017)

 

PROJECT HELIOS

QUAKER CHEMICAL CORPORATION

CONDITIONS PRECEDENT TO CLOSING DATE

 

Capitalized terms used but not defined in this Exhibit C shall have the meanings
set forth in the Commitment Letter or in the other Exhibits to the Commitment
Letter. In the case of any such capitalized term that is subject to multiple and
differing definitions, the appropriate meaning thereof in this Exhibit C shall
be determined by reference to the context in which it is used.

 

The closing and the making of the initial extensions of credit under the Senior
Credit Facilities will be subject to the satisfaction of the following
conditions precedent:

 

1.Subject in each case to the Limited Conditionality Provision, the Facilities
Documentation shall be consistent, in each case, with the Commitment Letter and
shall be otherwise reasonably satisfactory to the Commitment Parties and the
Company and will have been executed and delivered to the Commitment Parties and
the Administrative Agent and the Administrative Agent and the Commitment Parties
shall have received customary and reasonably satisfactory legal opinions
(including, without limitation, opinions of reasonably necessary special counsel
(if any) and local counsel (including Dutch counsel) as may be reasonably
requested by the Administrative Agent), which shall expressly permit reliance by
the successors and permitted assigns of each of the Administrative Agent and the
Lenders, evidence of authorization, organizational documents, customary
insurance certificates, good standing certificates (or foreign equivalent, if
applicable, in each case with respect to the applicable jurisdiction of
incorporation or organization of each Loan Party), a customary officer’s
certificate, a customary borrowing notice and a solvency certificate of the
Company’s chief financial officer (certifying that, after giving effect to the
Transactions, the Company and its subsidiaries on a consolidated basis are
solvent) in substantially the form of Annex I to this Exhibit C.

 

2.Subject in all respects to the Limited Conditionality Provision, the Lead
Arrangers shall have received satisfactory evidence that the Administrative
Agent (on behalf of the Lenders) shall have a valid and perfected first priority
(subject to certain exceptions to be set forth in the Facilities Documentation)
lien and security interest in the Collateral (including, in the case of pledges
by the domestic Loan Parties, receipt of all certificates evidencing pledged
capital stock or membership or partnership interests, as applicable, with
accompanying executed stock powers, all UCC financing statements to be filed in
the applicable government UCC filing offices, all intellectual property security
agreements to be filed with the United States Copyright Office or the United
States Patent and Trademark Office, as applicable), and all filings,
recordations and searches necessary or desirable in connection with the security
interests in and liens on the Collateral shall have been duly made or obtained
and all filing and recording fees and taxes in connection therewith shall have
been duly paid (including UCC and other lien searches, intellectual property
searches, and insurance policies).

 

 Exhibit C-1 

 

 

3.Since December 31, 2016, there shall not have occurred a Closing Date Material
Adverse Effect with respect to the Target and its subsidiaries, or any event,
condition or contingency that could reasonably expected to have a Closing Date
Material Adverse Effect. “Closing Date Material Adverse Effect” means any event,
occurrence, fact, condition or change that has been or would reasonably be
expected to become, individually or in the aggregate, materially adverse to: (a)
the consolidated results of operations or financial condition of the Target and
the Target’s subsidiaries, taken as a whole or (b) the ability of any Seller (as
defined in the Purchase Agreement) to consummate the transactions contemplated
by the Purchase Agreement on a timely basis; provided that in determining
whether there has been or may be a “Closing Date Material Adverse Effect”, no
such event, occurrence, fact, condition or change shall be taken into account to
the extent it, directly or indirectly, arises out of, results from or is
attributable to: (i) general economic, business, industry or credit conditions;
(ii) conditions generally affecting the industries in which the Target and the
Target’s subsidiaries operate; (iii) any changes in financial or securities
markets in general (whether in the United States or internationally), including
conditions affecting generally the industries or markets in which the Company
and the Company Subsidiaries operate; (iv) acts of war (whether or not
declared), sabotage, armed hostilities or terrorism, military actions or the
escalation or worsening thereof; (v) any changes in applicable laws, regulations
or accounting rules, including GAAP, or the interpretation or enforcement
thereof; (vi) the taking of any action required by the Purchase Agreement or the
Transaction Documents (as defined in the Purchase Agreement); (vii) the public
announcement of the Purchase Agreement or pendency of the transactions
contemplated by the Purchase Agreement, including any suit, action or proceeding
in connection with the transactions contemplated by the Purchase Agreement;
(viii) the taking of any action with the approval of the Buyer (as defined in
the Purchase Agreement); (ix) actions required to be taken under applicable law;
(x) any acts of God; and (xi) the failure by the Target or the Target’s
subsidiaries to meet any projections, estimates or budgets for any period prior
to, on or after the date of the Purchase Agreement (provided that the underlying
causes of any such failure shall not be excluded solely due to this clause (xi)
and, provided further, that this clause (xi) shall not be construed as implying
that the Seller (as defined in the Purchase Agreement) is making any
representation or warranty in the Purchase Agreement with respect to any
projections, estimates or budgets and no such representations or warranties are
being made); provided further that any event, occurrence, fact, condition or
change referred to in clauses (i) through (v) or (ix) immediately above shall be
taken into account in determining whether a Closing Date Material Adverse Effect
has occurred or would reasonably be expected to occur to the extent that such
event, occurrence, fact, condition or change affects the Target and the Target’s
subsidiaries in a disproportionate manner compared to other participants in the
industries in which the Target and the Target’s subsidiaries operate.

 

4.The Commitment Parties shall have received true and correct fully-executed
copies of the documentation for the Acquisition and other aspects of the
Transactions, including the purchase agreement executed in connection with the
Acquisition (including all exhibits, annexes, schedules, other attachments and
other disclosure letters thereto), dated as of the date of the effectiveness of
the Commitment Letter or, as applicable, the date of the subsequent delivery or
amendment (including all exhibits, annexes, schedules, other attachments and
other disclosure letters thereto, the “Purchase Agreement”), along with all
other material documentation for the Acquisition, each of which shall be in form
and substance reasonably satisfactory to the Commitment Parties. The Commitment
Parties agree that the fully-executed Share Purchase Agreement delivered via
email by David Marley of Drinker Biddle & Reath LLP to McGuireWoods LLP on April
4, 2017 at 8:50 p.m. Eastern Daylight Time, along with the Exhibits and Seller
Disclosure Schedules to the Share Purchase Agreement attached to such email, are
all reasonably satisfactory to the Commitment Parties (it being further
understood that any Exhibits or Schedules to the Share Purchase Agreement not
attached to the above-referenced email, if any, have not been provided to the
Commitment Parties as of the date and time of execution of the Commitment Letter
by the Commitment Parties).

 

5.The Acquisition shall have been consummated, or substantially simultaneously
with the initial borrowing under the Senior Credit Facilities shall be
consummated (including the consummation of the applicable regulatory
requirements and receipt of the applicable third party consents, in each case,
as required by the Purchase Agreement), in each case in accordance with the
terms of the Purchase Agreement, after giving effect to any modifications,
amendments, consents or waivers, other than those modifications, amendments,
consents or waivers that are materially adverse to the interests of the Lenders,
the Administrative Agent and the Lead Arrangers and as to which the
Administrative Agent and Lead Arrangers have not consented; provided that (1)
any amendment to the definition of “Material Adverse Effect “and any amendment
to the “Xerox” provisions or the governing law provisions in the Purchase
Agreement shall, in each case, be deemed to be material and adverse to the
interests of the Lenders, the Administrative Agent and the Lead Arrangers, (2)
any change to the form of the purchase price that would increase the cash
component by more than $5 million shall be deemed to be material and adverse to
the interests of the Lenders, the Administrative Agent and the Lead Arrangers if
any portion of such increase is funded with indebtedness, (3) any reduction to
the purchase price by more than $10 million shall be deemed to be material and
adverse to the interests of the Lenders, the Administrative Agent and the Lead
Arrangers unless such reduction is applied to reduce the principal amount of
either Term Loan Facility dollar for dollar and (4) any increase in the purchase
price shall not be deemed to be material and adverse to the interests of the
Lenders, the Administrative Agent or the Lead Arrangers unless such increase is
in an amount in excess of $5 million and all or a portion thereof is funded with
indebtedness.

 

 Exhibit C-2 

 

 

6.The Refinancing shall have been consummated, and the Lead Arrangers shall have
received customary payoff letters in connection therewith as to the total
indebtedness with respect thereto required to be paid (except to the extent
outstanding letters of credit are to be continued under the Revolving Credit
Facility, cash collateralized or subject to back-to-back letters of credit) (the
“Prepayment Amount”) and confirming that when the Prepayment Amount is paid and
all commitments thereunder have been terminated and cancelled (which will occur
on or prior to the receipt of the Prepayment Amount), all liens in connection
therewith shall be terminated and released. Such Prepayment Amount shall be paid
prior to or concurrently with the initial borrowing under the Senior Credit
Facilities. On the Closing Date, after giving effect to the Transactions,
neither the Company nor any of its subsidiaries shall have any outstanding
indebtedness (other than indebtedness that is permitted under the Facilities
Documentation).

 

7.The Administrative Agent, the Lead Arrangers and each Initial Lender shall
have received at least one business day before the Closing Date all
documentation and other information about the Loan Parties and their
subsidiaries that shall have been reasonably requested by the Administrative
Agent, a Lead Arranger or an Initial Lender in writing at least five business
days prior to the Closing Date and that the Administrative Agent, any Lead
Arrangers and/or any Initial Lender reasonably determines is required by
applicable regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act (provided that such information shall, to the extent requested at
least 10 business days prior to the Closing Date, have been provided at least
five business days prior to the Closing Date).

 

8.The Commitment Parties shall have received (a) a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Company and its subsidiaries as of, and for the twelve month period ending on,
the last day of the most recently completed four fiscal quarter period ended at
least 45 days prior to the Closing Date (or 90 days prior to the Closing Date in
case such four fiscal quarter period is the end of the Company’s fiscal year),
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income) and (b) consolidated
forecasts for the Company and its subsidiaries (after giving effect to the
Transactions) of balance sheets, income statements and cash flow statements on
an annual basis for each year during the term of the Senior Credit Facilities
and on a quarterly basis for the first year after the Closing Date.

 

9.The Commitment Parties shall have received (a) audited consolidated balance
sheets of the Company and its consolidated subsidiaries as at the end of, and
related statements of income and cash flows of the Company and its consolidated
subsidiaries for, the fiscal years ended December 31, 2014, December 31, 2015
and December 31, 2016, (b) audited consolidated balance sheets of the Target and
its consolidated subsidiaries as at the end of, and related statements of income
and cash flows of the Target and its consolidated subsidiaries for, the fiscal
years ended December 31, 2014, December 31, 2015 and December 31, 2016, (c)
unaudited consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of, and related statements of income and cash flows
of the Company and its consolidated subsidiaries for, each subsequent fiscal
quarter (other than the fourth fiscal quarter of any fiscal year) of the Company
and its consolidated subsidiaries ended after December 31, 2016 and ended at
least 45 days before the Closing Date and (d) unaudited consolidated balance
sheet of the Target and its consolidated subsidiaries as at the end of, and
related statements of income and cash flows of the Target and its consolidated
subsidiaries for, each subsequent fiscal quarter (other than the fourth fiscal
quarter of any fiscal year) of the Target and its consolidated subsidiaries
ended after December 31, 2016 and ended at least 45 days before the Closing
Date.

 

 Exhibit C-3 

 

 

10.All fees required to be paid on the Closing Date pursuant to the Commitment
Letter and/or the Fee Letters in connection with the Senior Credit Facilities
and reasonable and documented out-of-pocket expenses required to be paid on the
Closing Date pursuant to the Commitment Letter (to the extent invoiced at least
one business day (or such shorter time as the Company may agree) prior to the
Closing Date)) shall, substantially concurrently with the initial borrowing
under the Senior Credit Facilities, have been paid.

 

11.The Lead Arrangers shall have been afforded a “Marketing Period” of at least
20 consecutive business days after the later of (a) receipt of a customary
confidential information memorandum (in form and substance reasonably
satisfactory to the Lead Arrangers) to be used in connection with the
syndication of the Senior Credit Facilities and (b) the primary bank meeting
related thereto, to close and to syndicate the Senior Credit Facilities;
provided that (i) none of (A) May 26, 2017, (B) July 3 through July 5, 2017 or
(C) November 20 through November 24, 2017 shall constitute business days and
(ii) if such period has not ended (A) on or before August 25, 2017, it shall not
commence before September 5, 2017 or (B) on or before December 22, 2017, it
shall not commence before January 2, 2018. Notwithstanding the foregoing, the
achievement of a Successful Syndication (after the expiration of the Marketing
Period) is not a condition to closing.

 

12.The Specified Representations and the Specified Purchase Agreement
Representations will be true and correct in all material respects (or if
qualified by materiality or material adverse effect, in all respects), as
certified by a responsible officer of the Company.

 

13.The Closing Date and initial funding of the Senior Credit Facilities shall
have occurred on or before the Outside Date.

 

 Exhibit C-4 

 

 

CONFIDENTIAL ANNEX I to EXHIBIT C

 

Form of Solvency Certificate

 

Date: _____

 

Reference is made to Credit Agreement, dated as of [●], 2017 (the “Credit
Agreement”), among QUAKER CHEMICAL CORPORATION, a Pennsylvania corporation (the
“Company”), the other borrowers party thereto as of the date hereof (if any),
the lending institutions from time to time parties thereto (the “Lenders”), and
Bank of America, N.A,, as Administrative Agent.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. This certificate is furnished pursuant
to Section [●] of the Credit Agreement.

 

The undersigned certifies that [he/she] is the duly appointed, qualified and
acting chief financial officer of the Company. The undersigned acknowledges that
the Administrative Agent and the Lenders are relying on the truth and accuracy
of this certificate in connection with the Transactions.

 

Solely in my capacity as a financial executive officer of the Company and not
individually (and without personal liability), I hereby certify, that as of the
date hereof, based on such materials and information as I have deemed relevant
to the determination of the matters set forth in this certificate, after giving
effect to the consummation of the Transactions and the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement and the Transactions:

 

1.The sum of the liabilities (including contingent liabilities) of the Company
and its subsidiaries, on a consolidated basis, does not exceed the present fair
saleable value of the assets of the Company and its subsidiaries, on a
consolidated basis.

 

2.The fair value of the property of the Company and its subsidiaries, on a
consolidated basis, is greater than the total amount of liabilities (including
contingent liabilities) of the Company and its subsidiaries, on a consolidated
basis.

 

3.The capital of the Company and its subsidiaries, on a consolidated basis, is
not unreasonably small in relation to their business as contemplated on the date
hereof.

 

4.The Company and its subsidiaries, on a consolidated basis, have not incurred
and do not intend to incur, or believe that they will incur, debts including
current obligations beyond their ability to pay such debts as they become due
(whether at maturity or otherwise).

 

For purposes of this certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that would reasonably be
expected to become an actual or matured liability.

 

 Exhibit C-5 

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

  QUAKER CHEMICAL CORPORATION       By:           Name:     Title:   Chief
Financial Officer

 

   

 

